Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19     PageID.21622   Page 1 of 111




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  _____________________________

  In re FLINT WATER CASES
                                              Civil Action No. 5:16-cv-10444-JEL-
                                              MKM (consolidated)

                                              Hon. Judith E. Levy
                                              Mag. Mona K. Majzoub

  ______________________________

  ELNORA CARTHAN et al.

                     Plaintiffs               Civil Action No. 5:16-cv-10444-JEL-
                                              MKM
  vs.                                         Hon. Judith E. Levy
                                              Mag. Mona K. Majzoub
  GOVERNOR RICK SNYDER et al.

                     Defendants

  _______________________________


        VEOLIA NORTH AMERICA, INC.'S ANSWER TO THE FOURTH
          CONSOLIDATED AMENDED CLASS COMPLAINT, AND
                   DEMAND FOR TRIAL BY JURY

         The defendant Veolia North America, Inc. ("VNA, Inc.") hereby answers the

  Carthan plaintiffs' Fourth Amended Consolidated Class Complaint (the "fourth

  amended complaint") pursuant to Fed. R. Civ. P. 8, 10, 12, and 15.




                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21623     Page 2 of 111




  1.      VNA, Inc. denies the allegations in ¶1 to the extent the "Defendants"

  referenced in that paragraph are meant to include it or one or both of the defendants

  Veolia Water North America Operating Services, LLC ("VWNAOS”) and Veolia

  North America, LLC. VNA, Inc. does not have enough knowledge or information to

  form a belief as to the truth of the allegations in ¶1 to the extent they pertain solely

  to other defendants.

  2.      VNA, Inc. denies the allegations in ¶2 to the extent the "Defendants"

  referenced in that paragraph are meant to include it or one or both of VWNAOS and

  Veolia North America, LLC VNA, Inc. does not have enough knowledge or

  information to form a belief as to the truth of the allegations in ¶2 to the extent they

  pertain solely to other defendants.

  2.i.    VNA, Inc. denies the allegations in ¶2.i. to the extent the "Defendants"

  referenced in that paragraph are meant to include it or one or both of VWNAOS and

  Veolia North America, LLC. VNA, Inc. does not have enough knowledge or

  information to form a belief as to the truth of the allegations in ¶2.i. to the extent

  they pertain solely to other defendants. VNA, Inc. notes that all claims for ordinary

  negligence have been dismissed against it and the other "Engineering Defendants"

  so that to the extent ¶2.i refers to claims of that kind no response to it is required.

  2.ii.   VNA, Inc. denies the allegations in ¶2.ii. to the extent the "Defendants"

  referenced in that paragraph are meant to include it or one or both of VWNAOS and


                                              2
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21624     Page 3 of 111




  Veolia North America, LLC. VNA, Inc. does not have enough knowledge or

  information to form a belief as to the truth of the allegations in ¶2.ii. to the extent

  they pertain solely to other defendants. VNA, Inc. notes that all claims for ordinary

  negligence have been dismissed against it and the other "Engineering Defendants"

  and all claims for fraud have been dismissed against it and VWNAOS and Veolia

  North America, LLC, so that to the extent ¶2.ii refers to claims of those kinds no

  response to it is required.

  2.iii. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.iii.

  2.iv. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.iv.

  2.v.   VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.v.

  2.vi. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.vi.

  2.vii. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.vii.

  2.viii. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.viii.




                                                  3
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21625     Page 4 of 111




  2.ix. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶2.ix.

  3.     VNA, Inc. denies the allegations in ¶3 to the extent the "Defendants"

  referenced in that paragraph are meant to include it or one or both of VWNAOS and

  Veolia North America, LLC. VNA, Inc. does not have enough knowledge or

  information to form a belief as to the truth of the allegations in ¶3 to the extent they

  pertain solely to other defendants.

  4.     Paragraph 4 does not contain any factual allegation that is susceptible to a

  response of the type prescribed by Rules 8 and 10, but VNA, Inc. does not disagree

  the plaintiffs have purported to bring claims against governmental defendants based

  on the statutes and constitutional provisions cited in ¶4.

  5.     Paragraph 5 does not contain any factual allegations that are susceptible to a

  response of the type prescribed by Rules 8 and 10, but VNA, Inc. agrees the Court

  has subject matter jurisdiction of the action.

  6.     VNA, Inc. denies it is a citizen of Illinois but agrees it is a citizen of Delaware

  and agrees on information and belief that at least one plaintiff is a citizen of

  Michigan.     VNA, Inc. agrees the amount in controversy exceeds $5,000,000

  exclusive of interest and costs and that the Court has subject matter jurisdiction of

  the action under 28 USC §1332(d). VNA, Inc. also agrees, on information and

  belief, that the defendant LAN, Inc. is a citizen of Texas.


                                                 4
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21626   Page 5 of 111




  7.      VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶7 concerning "Engineering Defendants" other

  than itself, VWNAOS, and Veolia North America, LLC. and agrees the Court has

  personal jurisdiction over VWNAOS. VNA, Inc. otherwise denies the allegations

  in ¶7 but does not dispute the Court's personal jurisdiction over it.

  8.      VNA, Inc. believes on information and belief that the allegations in ¶8 are

  true.

  9.      VNA, Inc. believes on information and belief that the allegations in ¶9 are

  true.

  10.     VNA, Inc. denies it, VWNAOS, or Veolia North America, LLC resides in the

  Eastern District of Michigan but agrees many of the occurrences giving rise to the

  plaintiffs' claims occurred in the Eastern District. VNA, Inc. does not otherwise

  have enough knowledge or information to form a belief as to the truth of the

  allegations in ¶10.

  11.     VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶11.

  12.     VNA, Inc. denies the allegations in ¶12 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶12.


                                               5
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19    PageID.21627    Page 6 of 111




  13.   VNA, Inc. denies the allegations in ¶13 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶13.

  14.   VNA, Inc. denies the allegations in ¶14 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶14.

  15.   VNA, Inc. denies the allegations in ¶15 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶15.

  16.   VNA, Inc. denies the allegations in ¶16 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶16.

  17.   VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶17.

  18.   VNA, Inc. denies the allegations in ¶18 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.


                                               6
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19    PageID.21628    Page 7 of 111




  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶18.

  19.   VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶19.

  20.   VNA, Inc. denies the allegations in ¶20 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶20.

  21.   VNA, Inc. denies the allegations in ¶21 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶21.

  22.   VNA, Inc. denies the allegations in ¶22 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶22.

  23.   VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶23.

  24.   VNA, Inc. denies the allegations in ¶24 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.


                                               7
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21629    Page 8 of 111




  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶24.

  25.    VNA, Inc. denies the allegations in ¶26 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶25.

  26.    All claims by the plaintiff Amber Brown on behalf of K.L.D. against VNA,

  Inc., VWNAOS, and Veolia North America, LLC, have been dismissed so no

  response to ¶26 is necessary. To the extent some further response might be required,

  VNA, Inc. denies the allegations in ¶26 to the extent the word "Defendants" is meant

  to include it or one or both of VWNAOS and Veolia North America, LLC, but does

  not otherwise have enough knowledge or information to form a belief as to the truth

  of the allegations in it.

  27.    Paragraph 27 does not contain any factual allegation susceptible to a response

  of the type contemplated by Rules 8 and 10. VNA, Inc. notes, however, that all

  claims against it, Veolia North America, LLC, and VWNAOS by the plaintiff Amber

  Brown on behalf of K.L.D. have been dismissed.

  28.    VNA, Inc. denies the allegations in ¶28 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.




                                              8
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21630     Page 9 of 111




  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶28.

  29.   VNA, Inc. denies the allegations in ¶29 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶29.

  30.   VNA, Inc. denies the allegations in ¶30 to the extent the word "Defendants"

  is meant to include it or one or both of VWNAOS and Veolia North America, LLC.

  VNA, Inc. does not otherwise have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶30.

  31.   Paragraph 31 does not contain any factual allegation susceptible to a response

  of the type contemplated by Rules 8 and 10.

  32.   VNA, Inc. denies any of the plaintiffs are "representatives" but otherwise does

  not have enough knowledge or information to form a belief as to the truth of the

  allegations in ¶32.

  33.   Denied.

  34.   Paragraph 34 does not contain any factual allegation susceptible to a response

  of the type contemplated by Rules 8 and 10. VNA, Inc. states, however, that the

  only plaintiffs in this action are the individuals identified in ¶¶11 to 28 of the fourth




                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21631   Page 10 of
                                     111



 consolidated amended complaint and the companies identified in ¶¶29 and 30 of the

 fourth consolidated amended complaint.

 35.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶35.

 36.   VNA, Inc. agrees, on information and belief, that LAN Inc. is a Texas

 corporation. VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶36.

 37.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶37.

 38.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶38.

 39.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶39.

 40.   VNA, Inc. agrees Veolia North America, LLC is Delaware limited liability

 company but otherwise denies the allegations in ¶40.

 41.   VNA, Inc. agrees it is a Delaware corporation but otherwise denies the

 allegations in ¶41.

 42.   VNA, Inc. agrees VWNAOS is a Delaware limited liability company but

 otherwise denies the allegations in ¶42.

 43.   Denied.


                                              10
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21632     Page 11 of
                                     111



 44.   VNA, Inc. is not aware of a company called "Veolia Environment S.A." VNA,

 Inc. agrees Veolia Environment S.A. is a French corporation but otherwise denies

 the allegations in ¶44.

 45.   Denied.

 46.   Denied.

 47.   VNA, Inc. agrees the language in quotation marks appears at page 10 of the

 2013 Annual and Sustainability report but otherwise denies the allegations in ¶47.

 48.   Denied.

 49.   VNA, Inc. agrees the City of Flint issued a press release on February 10, 2015,

 that contained the single-spaced language in ¶49 but otherwise denies the allegations

 in that paragraph.

 50.   Denied.

 51.   Denied.

 52.   Denied.

 53.   Denied.

 54.   Denied.

 55.   VNA, Inc. denies the allegations in ¶55 to the extent they are meant to pertain

 to it or to one or both of VWNAOS and Veolia North America, LLC. VNA, Inc.

 does not otherwise have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶55.


                                          11
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21633    Page 12 of
                                     111



 56.   Paragraph 56 does not contain any factual allegation susceptible to a response

 of the type contemplated by Rules 8 and 10.

 57.   VNA, Inc. agrees Richard "Rick" Snyder was Governor of the State of

 Michigan when some of the events giving rise to the plaintiffs' claims occurred.

 VNA, Inc. otherwise does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶57.

 58.   VNA, Inc. agrees MDEQ is a department of the State of Michigan and during

 the period relevant to this action was the Michigan agency primarily responsible in

 Michigan for interpreting and enforcing the Safe Drinking Water Act and regulations

 promulgated pursuant to it. VNA, Inc. agrees, on information and belief, that MDEQ

 was instrumental in causing the City of Flint's switch in April, 2014, to the Flint

 River as the source for the City's municipal water supply and the City of Flint's

 decision not to institute an optimized corrosion control program at the time of the

 switch and for a long time after the switch. VNA, Inc. otherwise does not have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶58.

 59.   VNA, Inc. agrees, on information and belief, that Daniel Wyant was Director

 of MDEQ when at least some of the events giving rise to the plaintiffs' claims

 occurred but does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶59.


                                             12
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21634   Page 13 of
                                     111



 60.   VNA, Inc. agrees, on information and belief, that Andrew "Andy" Dillon was

 Treasurer for the State of Michigan when at least some of the events giving rise to

 the plaintiffs' claims occurred but does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶60.

 61.   VNA, Inc. agrees, on information and belief, that Nicholas "Nick" Lyon was

 Director of MDHHS when at least some of the events giving rise to the plaintiffs'

 claims occurred but does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶61.

 62.   VNA, Inc. agrees, on information and belief, that Nancy Peeler was Director

 of the Program for Maternal and Early Childhood Home Visiting within MDHHS

 when at least some of the events giving rise to the plaintiffs' claims occurred but

 does not otherwise have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶62.

 63.   VNA, Inc. agrees, on information and belief, that Liane Shekter-Smith was

 Chief of the Office of Drinking Water and Municipal Assistance within MDEQ

 when at least some of the events giving rise to the plaintiffs' claims occurred but

 does not otherwise have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶63.

 64.   VNA, Inc. agrees, on information and belief, that Adam Rosenthal was a

 Water Quality Analyst at MDEQ when at least some of the events giving rise to the


                                            13
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21635   Page 14 of
                                     111



 plaintiffs' claims occurred but does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶64.

 65.   VNA, Inc. agrees, on information and belief, that Stephen Busch was a

 District Supervisor at MDEQ when at least some of the events giving rise to the

 plaintiffs' claims occurred but does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶65.

 66.   VNA, Inc. agrees, on information and belief, that Patrick Cook was a Water

 Treatment Specialist at MDEQ when at least some of the events giving rise to the

 plaintiffs' claims occurred but does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶66.

 67.   VNA, Inc. agrees, on information and belief, that Michael Prysby was an

 engineer at MDEQ when at least some of the events giving rise to the plaintiffs'

 claims occurred but does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶67.

 68.   VNA, Inc. agrees, on information and belief, that Bradley Wurfel was

 Director of Communications at MDEQ when at least some of the events giving rise

 to the plaintiffs' claims occurred but does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶68.

 69.   VNA, Inc. agrees, on information and belief, that Jeffrey "Jeff" Wright was

 the Genesee County Drain Commissioner when at least some of the events giving


                                            14
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21636    Page 15 of
                                     111



 rise to the plaintiffs' claims occurred, denies he conspired with VNA, Inc.,

 VWNAOS, or Veolia North America, LLC for any purpose, but does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶69.

 70.   VNA, Inc. agrees, on information and belief, that Edward Kurtz was

 Emergency Manager of the City of Flint for a period of time in 2012 and 2013,

 denies that he conspired with VNA, Inc., VWNAOS, or Veolia North America, LLC

 for any purpose, but does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶70.

 71.   VNA, Inc. agrees, on information and belief, that Darnell Earley was

 Emergency Manager of the City of Flint for a period of time in 2013, 2014, and early

 2015, denies he conspired with VNA, Inc., VWNAOS, or Veolia North America,

 LLC, but does not otherwise have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶71.

 72.   VNA, Inc. agrees Gerald Ambrose was Emergency Manager of the City of

 Flint for a period of time in February and March, 2015, and believes on information

 and belief that he was also Emergency Manager for some time before and after that

 period. VNA, Inc. denies Mr. Ambrose conspired with it, VWNAOS, or Veolia

 North America, LLC for any purpose but does not otherwise have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶72.


                                              15
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21637    Page 16 of
                                     111



 73.   VNA, Inc. agrees Dayne Walling was Mayor of the City of Flint for a period

 of time in February and March, 2015, and believes on information and belief that he

 was also Mayor for some time before and after that period. VNA, Inc. denies Mr.

 Walling conspired with it, VWNAOS, or Veolia North America, LLC. for any

 purpose but does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶73.

 74.   VNA, Inc. agrees Howard Croft was for a time Director of Public Works for

 the City of Flint but does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶74.

 75.   VNA, Inc. agrees Michael Glasgow was for a time Utilities Administrator for

 the City of Flint but does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶75.

 76.   VNA, Inc. agrees, on information and belief, that Daugherty Johnson was for

 a time Utilities Administrator for the City of Flint but does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶76.

 77.   VNA, Inc. agrees the City of Flint is a municipal corporation that operates a

 Department of Public Works and provides water to many of its residents and to many

 properties located within its boundaries. VNA, Inc. does not otherwise have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶77.


                                             16
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21638     Page 17 of
                                     111



 78.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶78.

 79.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶79.

 80.   VNA, Inc. denies it, VWNAOS, or Veolia North America, LLC committed

 acts or omissions, outrageous or otherwise, that caused harm to any plaintiff. The

 first sentence of ¶80 does not contain any factual allegation susceptible to a response

 of the type contemplated by Rule 8 and 10. To the extent a response to that sentence

 might be deemed necessary, VNA, Inc. does not have enough knowledge or

 information to admit or deny the assertions in it.

 81.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶81.

 82.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶82.

 83.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶83.

 84.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶84.

 85.   VNA, Inc. agrees, on information and belief, that for a long time before April

 25, 2014, the City of Flint ordinarily obtained water for its municipal water supply


                                              17
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21639   Page 18 of
                                     111



 from the Detroit Water and Sewerage Department and that the water it received from

 that source came from Lake Huron. VNA, Inc. does not otherwise have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶85.

 86.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶86.

 87.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶87.

 88.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶88.

 89.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶89.

 90.   VNA, Inc. agrees, on information and belief, that for a long time before April

 25, 2014, the City of Flint ordinarily obtained water for its municipal water supply

 from the Detroit Water and Sewerage Department, that the water it received from

 that source came from Lake Huron, and that the water had been treated before the

 City of Flint received it. VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶90.

 91.   VNA, Inc. agrees, on information and belief, that the allegations in ¶91 are

 true with respect to many Flint water users at many times during the described period

 but does not believe they are true for all Flint water users at all times during the


                                              18
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21640     Page 19 of
                                     111



 described period.    VNA, Inc. otherwise does not have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶91.

 92.   Paragraph 92 is not in the form prescribed by Rule 10 and is not susceptible

 to a response of the type contemplated by Rules 8 and 10. VNA, Inc. agrees on

 information and belief, however, that the allegation in bullet point one in ¶92 is true.

 VNA, Inc. is aware of a document entitled "Source Water Assessment Report for the

 City of Flint Water Supply Flint Emergency Intake February 2004" that states on its

 cover it was prepared by the U.S. Geological Survey, MDEQ, and the City of Flint

 Water Utilities Department and that states in the section headed "Summary and

 Recommendations":

       Sensitivity Analysis: Based on criteria adopted in the Great Lakes Protocol
       of the Michigan Source Water Assessment Program, the emergency intake
       for the Flint Water Treatment Plant has a very high degree of sensitivity to
       potential contaminants.

       Susceptibility Determination: The SWA for the Flint intake includes 8 listed
       potential contaminant sources within the susceptible area, numerous storm
       drains discharging upstream of the intake, a railroad crossing plus urban,
       agricultural, and industrial runoff from the Flint River watershed.
       Combining these potential contaminant sources with the very sensitive
       intake yields a very highly susceptible determination for Flint source water.

 VNA, Inc. otherwise, however, does not have enough knowledge or information to

 form a belief as to the truth of the allegations in bullet point two of ¶92. VNA, Inc.

 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in bullet point three of ¶92. VNA, Inc. is aware of a document entitled


                                           19
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21641     Page 20 of
                                     111



 "Analysis of the Flint River as a Permanent Water Supply for the City of Flint" dated

 July 2011 on its cover, stating on its cover that it was prepared for the City of Flint,

 and bearing on its cover what appear to be logos of a LAN entity and a Rowe entity.

 Beginning on page 7 of that document is a section headed "Source Water Quality"

 which at page 7 contains the statements:

       Preliminary analysis indicates that water from the river can be treated to
       meet current regulations; however, additional treatment will be required than
       for Lake Huron water This results in higher operating costs than the
       alternative of a new Lake Huron supply.

       Although water from the river can be treated to meet regulatory
       requirements, aesthetics of the finished water will be different than that from
       Lake Huron. As an example, the temperature of water supplied to customers
       during the summer will be warmer than the present Lake Huron supply,
       because of the increased summer temperature in the relatively shallow river.

 At page 8 in the same section is the statement, "If used for water supply, a source

 water protection management plan should be developed to study the watershed,

 identify potential sources of contamination, and enact safeguards to prevent or

 control future threats." VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in bullet point four of

 ¶92. VNA, Inc. has seen a document, stamped "DRAFT" on the first page and

 bearing what appears to be the logo of a LAN entity, entitled "Technical

 Memorandum Cost of Service Study Flint Water Treatment Plant." On the first page

 of that document is the statement, "The following describes the required

 improvements as required for the Flint Water Plant to operate on a continual basis
                                            20
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21642     Page 21 of
                                     111



 using the Flint River as a water source." Following pages contain many opinions

 about probable costs for many things. On page 10 there is a section headed

 "Chemicals," one or more of which are chemicals commonly used to assist in

 corrosion control.    VNA, Inc. otherwise does not have enough knowledge or

 information to form a belief as to the allegations in bullet point five of ¶92.

 93.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶93.

 94.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶94.

 95.   VNA, Inc. agrees, on information and belief, that for a period of time Dayne

 Walling served as the Chair of the KWA and that Jeff Wright served as CEO of the

 KWA, but VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶95.

 96.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶96.

 97.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶97.

 98.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶98.




                                              21
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21643     Page 22 of
                                     111



 99.   VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶99.

 100. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶100.

 101. VNA, Inc. agrees, on information and belief, that the allegations in the first

 sentence of ¶101 are true, and that Mr. Kurtz had the authority to sign off on a

 resolution to obligate Flint to the KWA. VNA, Inc. does not otherwise have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶101.

 102. VNA, Inc. believes, on information and belief, that the allegations in the first

 sentence of ¶102 are true.       VNA, Inc. does not have enough knowledge or

 information to form a belief as to the truth of the allegations in the second sentence

 of ¶102.

 103. VNA, Inc. agrees, on information and belief, that on more than one occasion

 in 2012 DWSD argued to one or more of the defendants Kurtz, Wright, Dillon,

 Walling, and Snyder that the City of Flint should continue to use DWSD as the

 source of water for its municipal water supply rather than switching its source to

 KWA. VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶103.

 104. VNA, Inc. is aware of a document entitled State of Michigan Contract No.

 271N3200089 City of Flint Water Supply Assessment February 2013 indicating on


                                               22
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21644     Page 23 of
                                     111



 its cover that it was prepared by Tucker, Young, Jackson, Tull Inc. for the Michigan

 Department of Treasury. That document states in an introductory section:

       Tucker, Young, Jackson, Tull, Inc. (TYJT), at the request of the State
       Treasurer, performed an analysis of the water supply options being
       considered by the City of Flint. The City of Flint is presently supplied
       potable water from the Detroit Water and Sewerage Department (DWSD). ...

       The Karagnondi Water Authority (KWA) is planning on constructing a raw
       water supply system that could provide Lake Huron water to the Flint Water
       Treatment Plant. Flint's existing plant would be upgraded to treat the new
       raw water source.

       The State Treasurer has appointed an emergency financial manager for the
       City of Flint. As such the Treasurer has requested TYJT to provide an
       analysis of the water supply options to assist the Treasurer in determining
       any potential risk and the best course going forward for supplying potable
       water to the City of Flint.

 VNA, Inc. has also seen in connection with this litigation an e-mail dated March 7,

 2013, that appears to have been sent by the defendant Dillon to the defendant Snyder

 that contains the phrase contained in quotation marks in ¶104. VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶104.

 105. VNA, Inc. has seen in connection with this litigation an e-mail dated March

 26, 2013, that appears to have been sent by the defendant Busch to the defendants

 Wyant and Shekter Smith in which certain risks the author believed were associated

 with use of the Flint River as the source for the City of Flint municipal water supply




                                          23
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21645   Page 24 of
                                     111



 are mentioned.      VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶105.

 106. VNA, Inc. has, in connection with this litigation, seen an e-mail from Mr.

 Sygo containing the language quoted in the second sentence of ¶106 and therefore

 believes the allegations contained in that sentence are true. VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶106.

 107. VNA, Inc. has seen in connection with this litigation an e-mail dated March

 28, 2013, that appears to have been sent by the defendant Dillon to the defendants

 Snyder and Wyant and other persons which contains the language contained in

 quotation marks in ¶107. VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶107.

 108. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶108.

 109. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶109.

 110. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶110.

 111. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶111.


                                               24
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21646   Page 25 of
                                     111



 112. VNA, Inc. agrees, on information and belief, that Mr. Wright played an

 integral role in securing Flint’s participation in the KWA, but VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶112.

 113. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶113.

 114. VNA, Inc. believes, on information and belief, that the first sentence in ¶114

 is true. VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶114.

 115. VNA, Inc. has seen in connection with this litigation an e-mail dated April 4,

 2013, that appears to have been sent by Dennis Muchmore to the defendant Snyder

 which contains the language contained in quotation marks in ¶115. VNA, Inc. does

 not otherwise have enough knowledge or information to form a belief as to the truth

 of the allegations in ¶115.

 116. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶116.

 117. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶117.

 118. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶118.


                                               25
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21647     Page 26 of
                                     111



 119. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶119.

 120. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶120.

 121. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶121.

 122. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶122.

 123. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶123.

 124. VNA, Inc. agrees, on information and belief, with the allegations in ¶124.

 125. VNA, Inc. agrees, on information and belief, with the allegations in ¶125.

 126. VNA, Inc. agrees, on information and belief, with the allegations in ¶126.

 127. VNA, Inc. has, in the course of this litigation, seen an e-mail that appears to

 be the one referenced in ¶127 and on that basis agrees, on information and belief,

 that Mr. Larkin wrote an e-mail containing the language set forth in that paragraph.

 VNA, Inc. does not have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶127.

 128. VNA, Inc. agrees, on information and belief, that Ms. Shekter-Smith played

 in integral role in securing an Administrative Consent Order for the City of Flint to


                                               26
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21648   Page 27 of
                                     111



 allow for funding of the KWA project and the use of the Flint River as an interim

 water source. VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶128.

 129. VNA, Inc. agrees, on information and belief, with the allegations in ¶129.

 130. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶130.

 131. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶131.

 132. VNA, Inc. agrees, on information and belief, that in 2014 the defendant Cook

 signed a permit for use of the Flint Water Treatment Plant but does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶132.

 133. VNA, Inc. agrees the State of Michigan, some of its officials, and some state-

 appointed Emergency Managers of the City of Flint, as well as other state, county,

 and municipal employees, contributed to cause contamination of the City of Flint

 municipal water supply that began on April 25, 2014, by taking steps before that

 date to cause use of Flint River water as the source for the water supply without

 assuring that the Flint Water Treatment Plant and its operators would be adequately

 equipped and prepared to treat, test, and distribute the Flint River water properly.




                                               27
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19   PageID.21649   Page 28 of
                                     111



 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶133.

 134. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶134.

 135. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶135.

 136. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶136.

 137. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶137.

 138. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶138.

 139. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶139.

 140. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶140.

 141. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶141.

 142. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶142.


                                               28
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21650    Page 29 of
                                     111



 143. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶143.

 144. VNA, Inc. agrees, on information and belief, that the allegations in ¶144 are

 true.

 145. VNA, Inc. agrees, on information and belief, that the allegations in ¶145 are

 true.

 146. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶146.

 147. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶147.148. VNA, Inc. agrees, on information and

 belief, with the allegations in ¶148, except that it does not believe all of the

 companies to which the plaintiffs refer collectively as the "LAN Defendants"

 submitted the referenced proposal.

 149. VNA, Inc. agrees, on information and belief, with the allegations in ¶149,

 except that it does not believe all of the companies to which the plaintiffs refer

 collectively as the "LAN Defendants" submitted the referenced proposal or made the

 referenced claim.

 150. VNA, Inc. agrees, on information and belief, with the allegations in ¶150.a.

 but does not have enough knowledge or information to form a belief as to the truth

 of the allegations in ¶150.b.


                                               29
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21651     Page 30 of
                                     111



 151. VNA, Inc. agrees one or more of the LAN Defendants were retained by the

 City of Flint to provide professional engineering services to the City of Flint related

 to the Flint Water Treatment Plant. VNA, Inc. agrees one or more of the LAN

 Defendants provided such services at least during 2014 and the first three months of

 2015, and believes one or more of them also provided such professional services for

 some substantial period after March, 2015. VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶151.

 152. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶152.

 153. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶153.

 154. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶154.

 155. VNA, Inc. has seen in connection with this litigation an e-mail that appears to

 meet the description contained in ¶155, but otherwise does not have enough

 knowledge or information to form a belief as to the truth of the allegations in that

 paragraph.

 156. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶156.


                                               30
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21652    Page 31 of
                                     111



 157. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶157.

 158. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶158.

 159. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶159.

 160. VNA, Inc. agrees on information and belief that on or about April 9, 2014, the

 City of Flint received permits from MDEQ purporting to authorize the City to use

 the Flint River as the primary water source for the City's municipal water system.

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶160.

 161. VNA, Inc. agrees the City of Flint municipal water system was not adequately

 prepared for the switch that occurred in April, 2014 to full-time operation using Flint

 River water. VNA, Inc. agrees there were chlorides in the Flint River water taken

 into the Flint Water Treatment Plant for distribution through the municipal water

 distribution system, agrees on information and belief that the level of chlorides in

 the Flint River water taken into the Flint Water Treatment Plant was higher than the

 level in water the City of Flint had purchased from DWSD during the years before

 April 2014, but adds that the level of chlorides in river water often varies over time

 depending on a variety of factors. VNA, Inc. agrees that chlorides may be corrosive


                                               31
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21653     Page 32 of
                                     111



 to some materials under some circumstances. VNA, Inc. denies it is universally true

 that "chlorides must be neutralized with anticorrosive agents, such as phosphates,

 before entering public water systems." VNA, Inc. does not otherwise have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶161

 because of the extreme generality and abstractness with which they are stated.

 162. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶162.

 163. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in any of the sentences in ¶163 except for the fourth

 sentence. VNA, Inc. agrees, on information and belief, with the allegations in the

 fourth sentence except that it does not believe all three of the companies to which

 the plaintiffs refer collectively as the "LAN Defendants" signed and sealed the plans

 and specifications referenced in that sentence.

 164. VNA, Inc. agrees, on information and belief, with the allegations in ¶164.

 165. VNA, Inc. agrees, on information and belief, that some Flint residents

 expressed complaints to some City of Flint officials within weeks after April 25,

 2014, concerning the smell, taste, and color of municipally-supplied drinking water,

 but denies any such complaints were expressed to VNA, Inc., VWNAOS, or Veolia

 North America, LLC VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶165.


                                               32
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19            PageID.21654     Page 33 of
                                     111



 166. VNA, Inc. agrees, on information and belief, with the allegations in ¶166.

 167. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶167.

 168. VNA, Inc. agrees, on information and belief, with the allegations in ¶168.

 169. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶169.

 170. VNA, Inc. agrees use of chlorine to disinfect water may produce disinfection

 byproducts, sometimes including trihalomethanes. Because of the generality with

 which it is stated, VNA, Inc. denies the second sentence of ¶170.

 171. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in the first sentence of ¶171 but denies the allegations

 in the second sentence.

 172. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶172.

 173. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶173.

 174. VNA, Inc. agrees Legionnaires' Disease is a severe form of pneumonia and

 agrees on information and belief that one way some people become infected with

 Legionnaire's Disease is by inhaling into their lungs water droplets that contain the

 types of legionella bacteria that cause Legionnaires' Disease, but VNA, Inc. does not


                                               33
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21655   Page 34 of
                                     111



 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in the first and second sentences of ¶174. VNA, Inc. denies, on

 information and belief, the allegations in the third sentence in ¶174.

 175. VNA, Inc. has, in connection with this litigation, seen an e-mail from Mr.

 Earley that appears to meet the description contained in ¶175, but otherwise does not

 have enough knowledge or information to form a belief as to the truth of the

 allegations in that paragraph.

 176. VNA, Inc. agrees, on information and belief, that an MDHHS epidemiologist

 reported internally at MDHHS that, based on certain data, there appeared to be

 increase in child blood lead levels in the summer of 2014 that warranted further

 investigation. VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶176.

 177. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶177.

 178. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in the first sentence of ¶178. VNA, Inc. agrees

 uncoated cast iron pipe, including the interior surfaces of such pipe, may corrode if

 it is exposed to substances (including, among other things, water)that corrode iron;

 VNA, Inc. agrees tuberculation is a kind of corrosion that sometimes occurs on some

 cast iron pipes; VNA, Inc. agrees tuberculation on the interior surfaces of cast iron


                                               34
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21656    Page 35 of
                                     111



 water pipes sometimes causes some water quality issues, sometimes causes reduced

 flow or reduced pressure, and sometimes causes leakage; VNA, Inc. also agrees

 tuberculation sometimes assists development of biofilms on the interior surfaces of

 some cast iron water pipes. VNA, Inc. otherwise denies the allegations in ¶178.

 179. VNA, Inc. has seen reports indicating that in October 2014, General Motors

 announced it would stop using City of Flint municipal water at one of its plants in

 Flint. VNA, Inc. does not otherwise have enough knowledge or information to form

 a belief as to the truth of the allegations in ¶179.

 180. VNA, Inc. has, in the course of this litigation, seen an e-mail that appears to

 be the one referenced in ¶180 and on that basis agrees, on information and belief,

 that Ms. Brader wrote an e-mail containing the language set forth in that paragraph.

 VNA, Inc. also believes Ms. Brader, Mr. Muchmore, Mr. Gadola, and Mr. Agen at

 some point held the positions described in ¶180. VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶180.

 181. VNA, Inc. agrees, on information and belief, with the allegations in ¶181.

 182. VNA, Inc. has, in the course of this litigation, seen an e-mail that appears to

 be the one referenced in ¶182 and on that basis agrees, on information and belief,

 that Ms. Gadola wrote an e-mail containing the language set forth in that paragraph.




                                            35
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21657     Page 36 of
                                     111



 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶182.

 183. VNA, Inc. denies the official report of results of the City’s first round (July 1,

 2014 – December 31, 2014) of water lead level testing presented data showing an

 exceedance of the LCR’s action level for lead. VNA, Inc. has seen documents in the

 course of this litigation, however, that indicate that not all of the samples selected

 by the City for testing during the City’s first round of water lead level testing were

 collected from Tier 1 residences as the LCR required them to be. To that extent

 VNA, Inc. therefore agrees, on information and belief, with the allegations in the

 second sentence of ¶183. VNA, Inc. otherwise does not have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶183.

 184. VNA, Inc. has, in the course of this litigation, seen an e-mail that contains the

 language quoted in ¶184, but VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶184. 185. VNA,

 Inc. agrees, on information and belief, that analytical testing of water samples drawn

 on January 9, 2015, from two of the water fountains at the University of Michigan -

 Flint was reported to disclose lead levels of 7 µg/L and 29 µg/L in the samples and

 that analytical testing of water samples drawn at several other locations was reported

 to disclose lead levels ranging from none detected to 4 µg/L. VNA, Inc. does not




                                            36
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21658     Page 37 of
                                     111



 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶185.

 186. VNA, Inc. agrees, on information and belief, with the allegations in ¶186.

 187. VNA, Inc. agrees that May 2014, August 2014, and October 2014 were before

 its creation of any reports concerning the City of Flint water supply and that February

 2015 was before its creation of some of its reports, but denies May 2015 and August

 2015 were before or concurrent with its creation of reports on that subject. VNA,

 Inc. does not otherwise have enough knowledge or information to form a belief as

 to the truth of the allegations in ¶187.

 188. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶188.

 189. VNA, Inc. is aware of a 20-page draft Operational Evaluation Report entitled

 Trihalomethane Formation Concern, dated on its cover November 2014 but dated

 December 1, 2014, on interior pages, that states it was authored by Lockwood,

 Andrews & Newnam, Inc. and that was attached as an exhibit to the City's Invitation

 to Bid with respect to Proposal No. 15-573. VNA, Inc. does not have enough

 knowledge or information to form a belief as to whether or not the draft report of

 which it is aware is the report referenced in ¶189 and does not otherwise have enough

 knowledge or information to form a belief as to the truth of the remaining allegations

 in ¶189.


                                               37
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21659     Page 38 of
                                     111



 190. VNA, Inc. agrees that on January 29, 2015, VWNAOS submitted to the City

 of Flint a Response to Invitation to Bid Water Quality Consultant Proposal No.: 15-

 573 but adds that the City did not accept VWNAOS's proposal as written. VNA,

 Inc. agrees VWNAOS's response to the Invitation to Bid began:

       In response to your Request for Bid/Proposal (RFP), Veolia Water North
       America Operating Services, LLC (Veolia) is pleased to have the
       opportunity to provide this letter submittal. We have prepared a response
       that is focused on providing the City of Flint with a complete solution to
       address the immediate reliability and operational needs of your water system
       throughout your continuous operations -- whether under the current draw
       from Flint River or future draw from Lake Huron.

 (Emphasis original.) VNA, Inc. otherwise denies the allegations in ¶190.

 191. VNA, Inc. agrees that beginning on page 12 of the City's Invitation to Bid

 with respect to Proposal No. 15-573, after reporting the City's recent history of low

 chlorine residual levels in its municipal drinking water, excessive total coliform test

 results and boil water advisories, and violation of the water quality standard related

 to Total Trihalomethanes, the City stated:

                                  Scope of Services

       The City is seeking a consultant to review and evaluate the water treatment
       process and distribution system, provide recommendations to maintain
       compliance with both state and federal agencies, and assist in implementing
       accepted recommendations. The City will have the selected vendor provide
       reports to reflect their findings and provide continual oversight in
       implementing any approved recommended practices to improve the quality
       of water until implementation of the KWA project.

                                     Deliverables


                                           38
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21660     Page 39 of
                                     111



       The City is requesting that the selected vendor provide the following reports
       in their order of appearance:

             -      Evaluation of the City's processes and procedures to maintain
                    and improve water quality;

             -      Report that outlines recommendations that will improve the
                    water treatment and distribution system.

       The City is requesting that the selected vendor provide coordination in
       implementing any selected recommendations that will result in improving
       the overall process of treating and distributing water until such time that the
       City is receiving and successfully treating Lake Huron water.

 VNA, Inc. otherwise denies the allegations in ¶191.

 192. VNA, Inc. agrees VWNAOS stated at page 4 of its Response to Invitation to

 Bid Water Quality Consultant Proposal No.: 15-573:

       We believe that addressing the fundamental issues concerning water quality
       compliance and operational reliability is much more complex than the
       recommendations study and advisory services approach outlined in your
       RFP.

 VNA, Inc. agrees VWNAOS stated at page 5 of VWNAOS's Response to Invitation

 to Bid Water Quality Consultant Proposal No.: 15-573:

       In order to respond to the immediate needs of your defined scope of work,
       we anticipate mobilizing a team of technical, operations, maintenance and
       communications SMEs to: calibrate daily water quality samples with the
       City's hydraulic model; refine the operational strategies for the plant and
       distribution system; coordinate daily efforts across plant, operations, and
       maintenance staff; and to alleviate continued concerns from the public
       through a public communications process.

 VNA, Inc. otherwise denies the allegations in ¶192.



                                          39
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21661    Page 40 of
                                     111



 193. Denied. VWNAOS was hired by the City of Flint by a contract entitled City

 of Flint Contract with Veolia Water North America Operating Services LLC dated

 February 10, 2015. Neither VNA, Inc. nor Veolia North America, LLC was hired by

 the City of Flint.

 194. VWNAOS's obligations under the contract were set forth in City of Flint

 Contract with Veolia Water North America Operating Services LLC, dated February

 10, 2015, subject to that contract's provision that VWNAOS's services would "be

 utilized as needed and as determined solely by the City of Flint." VNA, Inc.

 otherwise denies the allegations in ¶194.

 195. VNA, Inc. denies the allegations in ¶195 but agrees the City of Flint issued a

 press release on or about February 10, 2015, which, among other things, attributed

 to a VWNAOS official a statement that VWNAOS had "extensive experience

 handling challenging river water sources, reducing leaks and contaminants, and in

 managing discolored water."

 196. VNA, Inc. agrees the press release referenced in ¶196 of this answer reported

 that VWNAOS's then-Vice President of Municipal & Corporate Business, David

 Gadis, had stated, "We understand the frustration and urgency in Flint," that he had

 stated, "We are honored to support your community with our technical expertise so

 that together we can ensure water quality for the people of the City of Flint," and

 that he had stated, "We have extensive experience handling challenging river water


                                             40
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21662    Page 41 of
                                     111



 sources, reducing leaks and contaminants, and in managing discolored water." VNA,

 Inc. otherwise denies the allegations in ¶196.

 197. VNA, Inc. agrees a media source reported that on February 12, 2015, Mr.

 Nicholas made the statement contained in quotation marks in ¶197 but otherwise

 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph.

 198. It is true VWNAOS, in accordance with the requirements of its contract with

 the City of Flint Contract, issued an interim report on February 18, 2015, to a

 committee of Flint's City Council. VNA, Inc. otherwise denies the allegations in

 ¶198.

 199. VNA, Inc. agrees that on page 3 of VWNAOS's interim report VWNAOS

 stated, among other things:

         Safe = compliance with state and federal standards and required testing

         - Latest tests show water is in compliance with drinking water standards
         - Monthly report available on web page

 VNA, Inc. otherwise denies the allegations in ¶199.

 200. VNA, Inc. agrees that on page 6 of VWNAOS's interim report VWNAOS

 stated, among other things:

         Efforts to reducing TTHM didn't help discoloration

         -     Doesn't mean the water is unsafe but it is not appealing and raises
               questions


                                           41
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21663    Page 42 of
                                     111



       City will test the water at your home - call 787-6537 or email
       flintwater@cityofflint.com

       Tracking customer complaints is important.

 VNA, Inc. also agrees that on page 18 of VWNAOS's interim report, which was

 headed "Next Steps," VWNAOS identified "Carry out more detailed study of initial

 findings" and "Make recommendations for improving water quality" as being among

 subsequent steps it would take. VNA, Inc. otherwise denies the allegations in ¶200.

 201. VNA, Inc. agrees that on page 21 (headed "More Questions Being Heard") of

 VWNAOS's interim report VWNAOS stated, among other things:

       Can you test my water - The city will test your water for free. But, only 2
       of 20 people have taken the city up on the offer since it began offering the
       service.

       Medical problems - Some people may be sensitive to any water. Talk to
       your doctor. The City is communicating with the medical community.

 VNA, Inc. otherwise denies the allegations in ¶201.

 202. VNA, Inc. agrees that on March 12, 2015, VWNAOS issued a Water Quality

 Report but otherwise denies the allegations in ¶202.

 203. It is true VWNAOS stated in the Executive Summary of its March 12, 2015,

 Water Quality Report:

       We are pleased to present this final report to the City of Flint following our
       experts' 160-hour assessment of the water treatment plant, distribution
       system, customer service and communications programs, and capital plans
       and annual budget.



                                         42
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21664    Page 43 of
                                     111



       This report provides recommendations and a roadmap for improvement,
       though our engagement was limited in scope. Our assessment included
       reviewing actions taken by the City to date, validating the City's plans going
       forward, and making recommendations for ideas not being considered.

       Although a review of water quality records for the time period under our
       study indicates compliance with State and Federal water quality regulations,
       Veolia, as an operator and manager of comparable utilities, recommends a
       variety of actions to address improvements in water quality and related
       aesthetics including: operational changes and improvements; changes in
       water treatment processes, procedures, and chemical dosing; adjustments in
       how current technologies are being used; increased maintenance and capital
       program activities; increased training; and, an enhanced customer
       communications program.

 VNA, Inc. denies the remaining allegations in ¶203.

 204. VNA, Inc. agrees that in the section of VWNAOS's March 12, 2015, Water

 Quality Report entitled "Review of Actions Taken to Date" VWNAOS stated:

       Although the primary focus of this review was based on solving the TTHM
       problem, the public has also expressed its frustration over discolored and
       hard water. Those aesthetic issues have understandably increased the level
       of concern about the safety of the water.

       The review of water quality records during the time of Veolia's study shows
       the water to be in compliance with State and Federal regulations, and, based
       on those standards, the water is considered to meet drinking water
       requirements.

 205. VNA, Inc. agrees that at page 5 of VWNAOS's March 12, 2015, Water

 Quality Report VWNAOS stated, among other things:

             Corrosion Control - The primary focus of this study was to assure
             compliance with the TTHM limits. That is not the only problem
             facing the city and its customers though. Many people are frustrated
             and naturally concerned by the discoloration of the water with what
             primarily appears to be iron from the old unlined cast iron pipes. The
                                         43
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21665     Page 44 of
                                     111



              water system could add a polyphosphate to the water as a way to
              minimize the amount of discolored water. Polyphosphate addition
              will not make discolored water issues go away. The system has been
              experiencing a tremendous number of water line breaks the last two
              winters. Just last week there were more than 14 in one day. Any
              break, work on broken valves or hydrant flushing will change the flow
              of water and potentially cause temporary discoloration.

 VNA, Inc. otherwise denies the allegations in ¶205.

 206. Denied.

 207. Denied.

 208. VNA, Inc. denies the allegations in ¶208 to the extent they refer to its actions

 and alleged actions by Veolia North America, LLC and VWNAOS but does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph.

 209. VNA, Inc. agrees that on March 12, 2015, VWNAOS issued VWNAOS’s

 Water Quality Report to the City of Flint, does not have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶209 insofar as they

 pertain solely to "the LAN Defendants," but otherwise denies the allegations in ¶209.

 210. VNA, Inc. denies the allegations in the first sentence of ¶210 but does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph about what allegedly is "widely known in the

 scientific community."




                                           44
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21666     Page 45 of
                                     111



 211. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶211 about what had been "highly publicized"

 before March 12, 2015, but otherwise denies the allegations in that paragraph.

 212. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶212 to the extent they refer solely to "the LAN

 Defendants" but otherwise denies them.

 213. VNA, Inc. agrees a document entitled Source Water Assessment Report for

 the City of Flint Water Supply Flint River Emergency Intake February 2004 states

 on its face that it was prepared by the U.S. Geological Survey, Water Resources

 Division, Michigan District, the Michigan Department of Environmental Quality,

 Water Division, and the City of Flint Water Utilities Department. That document

 includes at page 15, in the section headed Summary and Recommendations, the

 statement:

       The SWA for the Flint intake includes 8 listed potential contaminant sources
       within the susceptible area, numerous storm drains discharging upstream
       from the intake, a railroad crossing plus urban, agricultural, and industrial
       runoff from the Flint River watershed. Combining these potential
       contaminant sources with the very highly sensitive intake yields a very
       highly susceptible determination for Flint source water.

 That document, however, does not appear explicitly to discuss contamination of the

 Flint River with chlorides or a chloride-to-sulfate mass ratio in Flint River water.

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in the second sentence of ¶213. VNA, Inc.
                                          45
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21667     Page 46 of
                                     111



 likewise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in the fourth sentence of ¶213 or of the allegations elsewhere

 in that paragraph to the extent they concern one or more of the three defendants to

 which the plaintiffs refer collectively as "LAN." VNA, Inc. otherwise denies the

 allegations in ¶213.

 214. VNA, Inc. denies the allegations in ¶214 to the extent they refer to it,

 VWNAOS, and Veolia North America, LLC VNA, Inc. also denies, on information

 and belief, that "[o]utbreaks of Legionnaires' disease are rare unless pipes have been

 stripped of their bio-film by warm, corrosive water." VNA, Inc. otherwise does not

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶214.

 215. VNA, Inc. agrees it was well-known in 2014 and 2015 to some scientists as

 well as to some other people that some pipes, including some old municipal water

 service lines, contain lead and that some corroded water pipes that contain lead may

 under some conditions leach lead into drinking water if they are part of a drinking

 water distribution system or plumbing, but VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in the first sentence of ¶215. VNA, Inc. denies the language contained in quotation

 marks in the third sentence of ¶215 is a complete and accurate quotation of the

 paragraph from which it is taken but agrees the language appears in the foreword of


                                           46
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21668     Page 47 of
                                     111



 the work to which it is ascribed. VNA, Inc. does not have enough knowledge or

 information to form a belief as to the truth of the allegations in the fourth sentence

 of ¶215. VNA, Inc. otherwise denies the allegations in ¶215.

 216. VNA, Inc. agrees corrosion of iron water mains that began before VWNAOS

 entered into its contract with the City of Flint was a cause of much of the

 discoloration of municipally-supplied water about which some Flint residents

 complained. VNA, Inc. does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶216 concerning what the three defendants

 to which the plaintiffs collectively refer as LAN should have inferred from the

 presence of rust in the City's water. VNA, Inc. otherwise denies the allegations in

 ¶216.

 217. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in the first sentence of ¶217 concerning the

 motivations of those who promulgated the LCR in 1991. VNA, Inc. denies the first

 sentence of ¶217 accurately describes the requirements of the LCR. VNA, Inc. does

 not have enough knowledge or information to form a belief as to the truth of the

 allegations in the second sentence of ¶217 to the extent that sentence refers to what

 "Flint's own sampling analysis" may have "indicated" to the City of Flint, MDEQ,

 or others who participated in conducting the analysis or had full knowledge of the

 way in which it was conducted. VNA, Inc. denies the allegations in that sentence to


                                          47
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21669     Page 48 of
                                     111



 the extent they refer to what "Flint's own sampling analysis" indicated to VNA, Inc.,

 VWNAOS, or Veolia North America, LLC, and VNA, Inc. otherwise denies the

 allegations in ¶217. VNA, Inc. adds that it does not believe VWNAOS expected the

 City of Flint or other government authorities would supply it with inaccurate or

 otherwise misleading analytical data.

 218. Because they are worded so generally and abstractly, VNA, Inc. denies the

 allegations in ¶218.

 219. VNA, Inc. agrees ferric chloride is commonly used as a coagulant by many

 water treatment plants to assist in causing organic particles to settle out of the water

 during the treatment process; VNA, Inc. agrees ferric chloride is acidic; VNA, Inc.

 agrees adding acidic water treatment chemicals to water can, under some

 circumstances, lower the pH of water near where the chemical is added. VNA, Inc.

 otherwise denies the allegations in the first sentence of ¶219. VNA, Inc. does not

 have enough knowledge or information to form a belief as to the truth of the

 remaining allegations in ¶219.

 220. Denied.

 221. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶221.

 222. VNA, Inc. agrees neither it nor VWNAOS nor Veolia North America, LLC

 recommended that the City of Flint take steps to institute corrosion control "to


                                               48
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21670    Page 49 of
                                     111



 prevent ... legionella from spreading throughout the City's water supply," and adds

 that neither the City of Flint nor any other governmental entity provided VWNAOS

 with any information concerning any increased incidence of Legionnaire's Disease

 or of legionella bacteria in the water distribution system.     VNA, Inc. agrees

 VWNAOS included among the recommendations in VWNAOS's Water Quality

 Report dated March 12, 2015, the following statement:

       The primary focus of this study was to assure compliance with the TTHM
       limits. That is not the only problem facing the city and its customers though.
       Many people are frustrated and naturally concerned by the discoloration of
       the water with what primarily appears to be iron from the old unlined cast
       iron pipes. The water system could add a polyphosphate to the water as a
       way to minimize the amount of discolored water. Polyphosphate addition
       will not make discolored water issues go away. The system has been
       experiencing a tremendous number of water line breaks the last two winters.
       Just last week there were more than 14 in one day. Any break, work on
       broken valves or hydrant flushing will change the flow of water and
       potentially cause temporary discoloration.

 VNA, Inc. agrees VWNAOS included in the section of VWNAOS's March 12, 2015,

 Water Quality Report entitled "Conclusions and Next Steps" the recommendation to

 the City:

       Contract with your engineer and initiate discussions with the State on the
       addition of a corrosion control chemical. This action can be submitted and
       discussed with the state at the same time as the other chemical and filter
       changes saving time and effort. A target dosage of 0.5 mg/L phosphate is
       suggested for improved corrosion control.




                                         49
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21671     Page 50 of
                                     111



 VNA, Inc. does not have enough knowledge or information to form a belief as to the

 truth of the allegations in the last sentence of ¶222 but otherwise denies the

 remaining allegations in that paragraph.

 223. VNA, Inc. agrees VWNAOS stated in the "Recommendations" section of

 VWNAOS's March 12, 2015, Water Quality Report:

       Four coagulants were tested by Veolia -- ferric chloride, ferric sulfate,
       polyaluminum chloride (PACl) and aluminum chlorhydrate (ACH). Ferric
       chloride and ACH were found to be the best choice of product for
       effectiveness in removing TOC, a precursor to TTHM formation. Current
       ferric chloride dosages are too low and dosages of 100 mg/Lormoreare
       recommended. Again, please note, that the amount of chemical needed
       changes with the nature of the river and as such, water must be tested
       multiple times a day with corresponding changes in chemical dosages. This
       increase to 100 mg/L is twice what is currently being fed and much higher
       than what had previously been fed last year. The increase in chemical costs
       could be up to $1,000,000 per year, This change in dosage (using ferric
       chloride) can be made immediately without state permit review.

 VNA, Inc. otherwise denies the allegations in ¶223.

 224. VNA, Inc. agrees that in March, 2015, VWNAOS knew significant corrosion

 of cast iron pipes in the City of Flint's municipal water distribution system had

 occurred before VWNAOS entered into its contract with the City of Flint and was

 continuing to occur. VNA, Inc. otherwise denies the allegations in ¶224.

 225. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶225.

 226. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶226 about what recommendations the three
                                               50
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21672   Page 51 of
                                     111



 companies to which the plaintiff refers collectively as the "LAN Defendants" did not

 make to the City of Flint. VNA, Inc. agrees that neither it nor VWNAOS nor Veolia

 North America, LLC recommended to the City of Flint that it "add[] phosphate as a

 pH buffer" or that doing so was mandatory. VNA, Inc. otherwise denies the

 allegations in ¶226.

 227. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶227.

 228. VNA, Inc. agrees pH is ordinarily measured on a logarithmic scale, denies the

 meaning of that fact is "that a pH of one whole number, such as 7.0 is ten times more

 corrosive than a pH of another whole number, such as 8.0," but does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶228.

 229. The graph contained in ¶227 is not punctuated by any quotes from e-mails or

 other documents of VNA, Inc., VWNAOS, or Veolia North America, LLC. VNA,

 Inc. does not otherwise have enough knowledge or information to form a belief as

 to the truth of the allegations in ¶229.

 230. VNA, Inc. denies the indented, single-spaced language in ¶230 reflects a

 "similar conclusion" to any of those alleged in preceding paragraphs of the

 complaint, but VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶230.


                                               51
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21673     Page 52 of
                                     111



 231. VNA, Inc. denies the allegations in the last sentence of ¶231 but otherwise

 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph.

 232. VNA, Inc. agrees VWNAOS measured the pH of some water samples

 collected at the Flint Water Treatment Plant and reviewed records containing

 analytical information about water collected by others at various other locations.

 VNA, Inc. denies it or Veolia North America, LLC did those things. VNA, Inc.

 agrees VWNAOS made recommendations to the City of Flint about changes to

 dosing of water treatment chemicals at the Flint Water Treatment Plant, including

 addition of some water treatment chemicals that were not already being dosed at the

 plant, but VNA, Inc. denies it or Veolia North America, LLC did those things. VNA,

 Inc. agrees recommendations VWNAOS made with respect to changes in dosing of

 some water treatment chemicals (including beginning to dose some previously

 unused chemicals) would if implemented likely have affected in one way or another

 the pH of water in the Flint Water Treatment Plant and some of them would have

 affected the pH of water being discharged from the plant into the distribution system

 and might have affected in one way or another the pH of water at various locations

 in the distribution system. VNA, Inc. denies the allegations in the third sentence of

 ¶232 insofar as they refer to it or to VWNAOS or Veolia North America, LLC. VNA,




                                          52
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21674     Page 53 of
                                     111



 Inc. otherwise does not have enough knowledge or information to form a belief as

 to the truth of the allegations in ¶232.

 233. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶233.

 234. VNA, Inc. agrees, on information and belief, that Mr. Earley resigned as

 Emergency Manager on January 13, 2015. VNA, Inc. agrees Mr. Earley was

 succeeded as Emergency Manager in Flint by Gerald Ambrose, but VNA, Inc. does

 not have enough knowledge or information to form a belief as to whether it was the

 Governor or some other State of Michigan official who appointed Mr. Ambrose.

 235. VNA, Inc. agrees, on information and belief, that Liane Shekter-Smith

 expressed concern for the optics of “[t]he decision to provide bottled water [to state

 employees] when the public notice was not a ‘do not drink’” but VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶235.

 236. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶203.

 237. VNA, Inc. agrees that neither it nor VWNAOS nor Veolia North America,

 LLC did anything on or about January 27, 2015 about an impending health

 catastrophe but adds that no notice of the type referenced in ¶237 was provided to

 them, that VWNAOS's contract with the City of Flint was not even signed until


                                               53
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21675    Page 54 of
                                     111



 February 10, 2015, and that neither VNA, Inc. nor Veolia North America, LLC ever

 had any agreement with the City of Flint to provide services with respect to the City's

 municipal water supply. VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶237.

 238. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶238.

 239. VNA, Inc. agrees, on information and belief, with the allegations in ¶239

 except that VNA, Inc. does not have enough knowledge or information to form a

 belief as to whether or not the rates offered by DWSD were "attractive."

 240. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶240.

 241. VNA, Inc. agrees, on information and belief, that early in 2015, Governor

 Snyder’s staff knew of a potential Legionnaires’ disease outbreak, but VNA, Inc.

 does not otherwise have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶241.

 242. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶242.

 243. VNA, Inc. agrees, on information and belief, with the allegations in the first

 two sentences of ¶243 but does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in that paragraph.


                                               54
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21676     Page 55 of
                                     111



 244. VNA, Inc. believes, based on documents disclosed by government agencies

 during the course of this litigation, that Jennifer Crooks was an EPA employee and

 that the allegations in ¶244 concerning an e-mail Ms. Crooks wrote on February 26,

 2015, directed to other EPA employees and to some MDEQ employees are true.

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in that paragraph except that VNA, Inc. agrees

 that no one affiliated with it, or with VWNAOS, or with Veolia North America,

 LLC, was an addressee of Ms. Crooks's described e-mail.

 245. VNA, Inc. believes, based on documents disclosed by government agencies

 during the course of this litigation, that the allegations in ¶245 concerning an e-mail

 Ms. Crooks wrote on February 26, 2015, are true. VNA, Inc. does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in that paragraph.

 246. VNA, Inc. believes, based on documents disclosed by government agencies

 during the course of this litigation, that the allegations in ¶246 concerning an e-mail

 Stephen Busch wrote on February 27, 2015, are true. VNA, Inc. does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶246.

 247. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶247.


                                               55
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21677   Page 56 of
                                     111



 248. VNA, Inc. agrees, on information and belief, that Mr. Johnson undertook

 efforts to minimize and conceal the alleged public health risks, including hindering

 GCHD’s investigation into the Legionnaires’ disease outbreak. VNA, Inc. agrees,

 on information and belief, that on February 5, 2015, Mr. Johnson stated that he

 would “fulfill [the] request as soon as possible” but took no action to provide the

 results or to cooperate with the investigation. VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶248.

 249. VNA, Inc. denies there is a "Class" but otherwise does not have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶249.

 250. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶250.

 251. VNA, Inc. denies the allegations in ¶251 to the extent the "Defendants"

 referenced in that paragraph include VNA, Inc., VWNAOS, and Veolia North

 America, LLC. VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶251.

 252. VNA, Inc. denies that Ms. Liane Shekter-Smith made any such

 acknowledgement with respect to what the defendants VNA, Inc., VWNAOS, or

 Veolia North America, LLC allegedly knew. VNA, Inc. has, in the course of this

 litigation, seen an e-mail that contains the language quoted in ¶252, but VNA, Inc.


                                               56
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21678     Page 57 of
                                     111



 agrees no one affiliated with it, or with VWNAOS, or with Veolia North America,

 LLC was an addressee of an e-mail like that described in ¶252. VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶252.

 253. VNA, Inc. has, in the course of this litigation, seen an e-mail that contains the

 language quoted in ¶253, but VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶253.

 254. VNA, Inc. agrees, on information and belief, that the allegations in ¶254 are

 true.

 255. VNA, Inc. believes the first sentence in ¶255 is true and also that Emergency

 Manager Gerald Ambrose rejected the City Council's vote to re-connect to the

 Detroit water system. VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶255.

 256. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶256.

 257. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶257.

 258. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶258.




                                               57
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21679     Page 58 of
                                     111



 259. VNA, Inc. has, in the course of this litigation, seen a memorandum

 purportedly prepared by Mr. Del Toral with the referenced title and dated June 24,

 2015. Additionally, VNA, Inc. has, in the course of this litigation, seen an e-mail

 sent by Mr. Del Toral to some of his EPA colleagues that contains the language

 contained in quotation marks in the concluding sentence in in ¶259. Therefore, VNA,

 Inc. agrees with the allegations contained in ¶259, except that it denies Mr. Del Toral

 warned it, VWNAOS, or Veolia North America, LLC

 260. VNA, Inc. denies that Mr. Del Toral warned it, VWNAOS, or Veolia North

 America, LLC as described in ¶260. VNA, Inc. has, in the course of this litigation,

 seen an email from Mr. Del Toral to some of his EPA colleagues referring to certain

 state and local officials that appears to correspond with the description in ¶260.

 261. VNA, Inc. denies that Mr. Del Toral’s report was shared with it, VNA Inc., or

 VWNAOS, but VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶261.

 262. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶262.

 263. VNA, Inc. agrees, on information and belief, that the allegations in ¶263 are

 true.




                                               58
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19            PageID.21680     Page 59 of
                                     111



 264. VNA, Inc. has seen an e-mail in the course of this litigation that appears to

 correspond to the description in ¶264 and, on that basis, agrees on information and

 belief with the allegations in that paragraph.

 265. VNA, Inc. has seen information in the course of this litigation that appears to

 corroborate the allegations in ¶265 reporting statements Mr. Wurfel made and when

 he made them, so to that extent VNA, Inc. agrees on information and belief with the

 allegations in that paragraph. VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in that paragraph.

 266. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶266.

 267. VNA, Inc. has, in the course of this litigation, seen an e-mail that appears to

 correspond to the one described in ¶267 and, on that basis, agrees on information

 and belief with the allegations in that paragraph except for those in the first sentence.

 VNA, Inc. does not have enough knowledge or information to form a belief as to the

 truth of the allegations in the first sentence insofar as it refers indiscriminately to all

 of the Government Defendants and to undescribed dangers.

 268. VNA, Inc. denies, on information and belief, that Mr. Muchmore made any

 statement of the kind described in ¶268 about it, VWNAOS, or Veolia North




                                               59
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21681   Page 60 of
                                     111



 America, LLC. VNA, Inc. also denies there is a Class. VNA, Inc. does not, however,

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶268.

 269. VNA, Inc. agrees, on information and belief, that by July 2015, Governor

 Snyder knew of reports of elevated lead levels found in homes throughout the city,

 but VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶269.

 270. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶270, except that VNA, Inc. denies that it,

 VWNAOS, or Veolia North America, LLC "blatantly ignor[ed] the concerns of Flint

 residents."

 271. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶271.

 272. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶272.

 273. VNA, Inc. agrees the defendants Busch, Prysby, and Rosenthal, who were

 formerly MDEQ officials, were criminally charged by the Michigan authorities for

 alleged misconduct related to contamination of the City of Flint municipal water

 supply, but VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶273.


                                               60
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21682   Page 61 of
                                     111



 274. VNA, Inc. agrees, based on information it has obtained in connection with

 this litigation, that in August 2015, Professor Marc Edwards publicly announced

 there was significant lead contamination in the City of Flint's municipal water

 supply. VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶274.

 275. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶275.

 276. VNA, Inc. agrees Mr. Lyon did not report to it, VWNAOS, or Veolia North

 America, LLC any of the alleged facts stated in ¶276. VNA, Inc. denies there is a

 class, but otherwise does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶276.

 277. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶277.

 278. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶278.

 279. VNA, Inc. agrees that in the summer of 2015 Dr. Hanna-Attisha and co-authors

 published a study reporting, among other things, that their analysis of data made

 available to them by Hurley Hospital disclosed that blood samples taken during the

 second and third quarters of 2014 from children 5 years of age or younger living in

 the City of Flint disclosed an increase relative to the second and third quarters of


                                               61
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21683    Page 62 of
                                     111



 2013 in the percentage of such children who had blood lead levels exceeding 0.05

 µg/dl. VNA, Inc. does not otherwise have enough knowledge or information to form

 a belief as to the truth of the allegations in ¶279.

 280. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶280.

 281. VNA, Inc. has, in the course of this litigation, seen an email that appears to

 correspond to the language quoted in ¶281, but VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶281.

 282. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶282.

 283. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶283.

 284. VNA, Inc. has, in the course of this litigation, become aware of comments

 made by Mr. Wurfel regarding Dr. Hanna-Attisha’s report, but VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶284.

 285. VNA, Inc. agrees, on information and belief, that the allegations in ¶285 are

 true.




                                               62
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21684     Page 63 of
                                     111



 286. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶286.

 287. VNA, Inc. agrees, on information and belief, that on October 8, 2015,

 Governor Snyder issued an order that required the City of Flint to re-connect to the

 Detroit water system as the source for its municipal drinking water supply. VNA,

 Inc. does not otherwise have enough knowledge or information to form a belief as

 to the truth of the allegations in ¶287.

 288. VNA, Inc. agrees, on information and belief, that on or about October 16,

 2015, the City of Flint re-connected to the Detroit water system as the source for its

 municipal drinking water supply.

 289. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶289.

 290. VNA, Inc. agrees, on information and belief, that on October 18, 2015, MDEQ

 Director Wyant sent an e-mail to Governor Snyder in which he wrote, in part:

       Simply said, our staff believed that they were constrained by two
       consecutive six-month tests. We followed and defended that protocol. I
       believe now we made a mistake. For communities with a population above
       50,000, optimized corrosion control should have been required from the
       beginning.

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶290.




                                               63
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21685   Page 64 of
                                     111



 291. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶291.

 292. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶292.

 293. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶293.

 294. VNA, Inc. agrees, on information and belief, that Flint Mayor Karen Weaver

 declared a state of emergency on December 14, 2015 and that the Genesee County

 Commissioners declared a state of emergency on January 4, 2016, but VNA, Inc.

 otherwise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶294.

 295. VNA, Inc. agrees, on information and belief, that former Michigan Governor

 Snyder declared a state of emergency on January 5, 2016, but VNA, Inc. otherwise

 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶295.296.        VNA, Inc. does not have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶296.

 297. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶297.

 298. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶298.


                                               64
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21686     Page 65 of
                                     111



 299. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶299.

 300. VNA, Inc. has, in the course of this litigation, seen an e-mail that contains the

 language quoted in ¶300, but VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶300.

 301. VNA, Inc. has, in the course of this litigation, seen an e-mail that contains the

 language quoted in ¶301, but VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶301.

 302. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶302.

 303. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶303.

 304. VNA, Inc. has, in the course of this litigation, seen an e-mail that contains the

 language quoted in ¶304, but VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶304.

 305. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶305.

 306. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶306.




                                               65
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21687     Page 66 of
                                     111



 307. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶307.

 308. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶308.

 309. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶309.

 310. VNA, Inc. denies, on information and belief, that all of the efforts undertaken

 by various State of Michigan officials to mitigate the effects of the contamination of

 the City of Flint water supply that government officials caused have been ineffective.

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶310.

 311. VNA, Inc. denies the allegations in ¶311 to the extent that “the Defendants”

 referenced in that paragraph include it, VWNAOS, or Veolia North America, LLC

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶311.

 312. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶312.

 313. VNA, Inc. agrees, on information and belief, that during at least part of the

 time the City of Flint used the Flint River as the source for its municipal water supply

 the water corroded some metal pipes in the distribution system for the City's


                                               66
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21688     Page 67 of
                                     111



 municipal water and that at various times it became predictable to some people that

 such corrosion would occur. VNA, Inc. further agrees, on information and belief,

 that lead from some of those pipes leached into some of the water. VNA, Inc.

 otherwise denies the allegations of the first two sentences in ¶313. VNA, Inc. does

 not have enough knowledge or information to form a belief as to the truth of the

 allegations in the third and fourth sentences of that paragraph except that it agrees

 the information referenced in the fourth sentence is presently unknown to it, to

 VWNAOS, or to Veolia North America, LLC

 314. VNA, Inc. agrees that effects of ingesting, inhaling, or otherwise absorbing

 excessive amounts of lead can sometimes be very serious but otherwise does not

 have enough knowledge or information to form a belief as to the truth of the assertion

 in the first sentence of ¶314. VNA, Inc. does not have enough knowledge or

 information to form a belief as to whether the language enclosed by quotation marks

 accurately quotes a statement made by EPA.

 315. VNA, Inc. does not have enough knowledge or information to form a belief

 as to whether or not the language contained in quotation marks in ¶315 is an accurate

 quotation of a statement by the World Health Organization.

 316. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegation that the language contained in quotation marks in

 ¶316 is an accurate quotation of what the EPA has said but agrees, on information


                                          67
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21689     Page 68 of
                                     111



 and belief, that ingestion of lead may sometimes be harmful and that, depending on

 the amount of lead ingested, the time during which it is ingested, the form in which

 it is ingested, and other variables the harm may include one or more of seizures,

 coma, and death.

 317. VNA, Inc. agrees, on information and belief, that some effects of ingesting,

 inhaling, or otherwise absorbing excessive amounts of lead are sometimes long

 lasting but otherwise denies the allegations in the first sentence of ¶317. VNA, Inc.

 does not have enough knowledge or information to form a belief as to the truth of

 the allegation that the language contained in quotation marks in ¶317 is an accurate

 quotation of what EPA has said.

 318. VNA, Inc. denies all children in the City of Flint have diminished potential

 over the entire course of their lives as a result of damage from lead exposure, but

 VNA, Inc. does not have enough knowledge or information to form a belief as to the

 truth of the allegation that the language contained in quotation marks in ¶318 is an

 accurate quote of what the World Health Organization has said.

 319. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶319.

 320. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶320.




                                               68
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21690     Page 69 of
                                     111



 321. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶321.

 322. VNA, Inc. denies any children in the City of Flint have suffered any damages

 as a result of misconduct by it, by VWNAOS, or by Veolia North America, LLC

 whether of the types referenced in ¶322 or otherwise, but VNA, Inc. agrees on

 information and belief that some children in the City of Flint may have suffered

 some damages as a result of misconduct by some or all of the other defendants.

 VNA, Inc. denies on information and belief that all children in the City of Flint have

 suffered damages as a result of misconduct by all other defendants. VNA, Inc. does

 not otherwise have enough knowledge or information to form a belief as to the truth

 of the allegations in ¶322.

 323. VNA, Inc. agrees ingestion, inhalation, or other modes of absorption of lead

 may in some circumstances be harmful to adults. VNA, Inc. does not, however,

 have enough knowledge or information to form a belief as to whether the language

 contained in quotation marks in ¶323 accurately reports a warning EPA has given or

 whether the last sentence in ¶323 accurately recounts an explanation the World

 Health Organization has given.

 324. VNA, Inc. agrees that some effects on adults of ingestion, inhalation, or other

 modes of absorption of lead are sometimes real rather than hypothetical but does not




                                               69
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21691   Page 70 of
                                     111



 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶324.

 325. VNA, Inc. denies the allegations in ¶325 are true as to all of the named

 plaintiffs but does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in that paragraph.

 326. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in the first two sentences of ¶326. VNA, Inc. denies

 there is a "Class" and hence denies the allegations in the third and fourth sentences

 of ¶326. VNA, Inc. agrees, on information and belief, that there have been some

 reported cases of Legionnaire's Disease among Flint residents since April 25, 2014,

 but denies all those reported to have become infected with that disease died from it.

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶326.

 327. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶327.

 328. VNA, Inc. denies any of the named plaintiffs have suffered extreme emotional

 distress as a result of conduct by it, by VWNAOS, or by Veolia North America,

 LLC. VNA, Inc. denies that all of the named plaintiffs have suffered extreme

 emotional distress as a result of conduct by other defendants. VNA, Inc. otherwise




                                               70
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21692     Page 71 of
                                     111



 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶328.

 329. VNA, Inc. denies conduct by it, by VWNAOS, or by Veolia North America,

 LLC, has caused devastating health effects, lost economic productivity caused by

 lead exposure, significant property damage, or monetary losses.           VNA, Inc.

 otherwise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶329.

 330. VNA, Inc. denies all plaintiffs have sustained property damage or diminution

 in value of real estate of types described in ¶330 but otherwise does not have enough

 knowledge or information to form a belief as to the truth of the allegations in that

 paragraph.

 331. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶331.

 332. VNA, Inc. denies the allegations in ¶332 are true as to all of the plaintiffs but

 otherwise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in that paragraph.

 333. VNA, Inc. denies the first sentence of ¶333 is true as a generality. VNA, Inc.

 does not otherwise have enough knowledge or information to form a belief as to the

 truth of the allegations in that paragraph.




                                               71
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21693   Page 72 of
                                     111



 334. VNA, Inc. does not have enough knowledge or information to form a belief

 as to whether the language included in quotation marks in ¶334 accurately recounts

 an explanation given by a Water Research Watershed Center.

 335. VNA, Inc. does not have enough knowledge or information to form a belief

 as to whether ¶335 accurately recounts an explanation given by a Water Research

 Watershed Center.

 336. VNA, Inc. denies, on information and belief, that Dr. Edwards published an

 article entitled Flint Water Crisis Caused by Interrupted Corrosion Control:

 Investigating "Ground Zero Home" on January 10, 2017, but agrees, on information

 and belief, that Kelsey J. Pieper, Min Tang, and Dr. Edwards published an article

 bearing approximately that title in the journal Environmental Science & Technology

 on February 1, 2017. VNA, Inc. denies the conclusion reported in the article is

 accurately described in the first sentence of ¶336. VNA, Inc. does not have enough

 knowledge or information to form a belief as to whether or not Dr. Edwards is

 accurately described as "the principal scientist who discovered the high lead

 concentration in Flint water." VNA, Inc. agrees there are galvanized pipes in some

 people's homes but otherwise denies the allegations in the second sentence of ¶336.

 The generality and vagueness of the third sentence in ¶336 are such that VNA, Inc.

 does not have enough knowledge or information to form a belief as to its truth.

 VNA, Inc. denies the allegations in the last sentence of ¶336.


                                          72
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21694    Page 73 of
                                     111



 337. VNA, Inc. agrees, on information and belief, that some residents and property

 owners have, since the date when the City of Flint decided to switch the source of

 its municipal drinking water to the Flint River, reported to various people damage to

 appliances including dishwashers and washing machines but denies all of them have

 done so or that any of them reported such damage to VNA, Inc., VWNAOS, or

 Veolia North America, LLC until 2017 in the context of lawsuits they have brought.

 338. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶338.

 339. The generality and vagueness of ¶339 is such that VNA, Inc. does not have

 enough knowledge or information to form a belief as to its truth. VNA, Inc. agrees

 that in some circumstances some corroded pipes can create a risk of various types of

 property damage.

 340. VNA, Inc. agrees City-owned pipe replacement alone is not sufficient to

 assure safe water in the City of Flint. VNA, Inc. otherwise does not have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶340.

 341. VNA, Inc. denies any of the plaintiffs have been left to pay for any damage

 caused by it, by VWNAOS, or by Veolia North America, LLC VNA, Inc. further

 denies that all of the plaintiffs have been left to pay for damage caused by other

 defendants, but does not have enough knowledge or information to form a belief as

 to whether or not some of them have been. VNA, Inc. agrees, on information and


                                               73
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21695     Page 74 of
                                     111



 belief, that many Flint residents do not have much money, denies on information and

 belief that no Flint residents are financially well-off, but does not have enough

 knowledge or information to form a belief concerning the extent of financial

 resources the various plaintiffs have. VNA, Inc. does not have enough knowledge

 or information to form a belief as to whether the language contained in quotation

 marks in ¶341 accurately recounts something the Washington Post has reported or,

 if it does, whether the Washington Post's report made matters worse as the plaintiffs

 allege.

 342. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶342.

 343. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶343.

 344. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶344.

 345. VNA, Inc. denies the allegations in the second sentence of ¶345 on

 information and belief. VNA, Inc. denies the allegations in the last sentence of ¶345

 are true with respect to all plaintiffs or with respect to all residents and property

 owners in the City of Flint but does not have enough knowledge or information to

 form a belief as to whether they are true as to some of the plaintiffs or some other

 residents or property owners in the City Flint. VNA, Inc. otherwise does not have


                                               74
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21696     Page 75 of
                                     111



 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶345.

 346. VNA, Inc. denies the allegations in ¶346 to the extent they are intended to

 refer to losses or damages sustained by the plaintiffs, but otherwise does not have

 enough knowledge or information to form a belief as to the truth of the allegations

 in that paragraph.

 347. VNA, Inc. denies the allegations in ¶347 to the extent they are intended to

 refer to losses or damages sustained by all of the plaintiffs. VNA, Inc. does not have

 enough knowledge or information to form a belief as to the truth of the allegation

 that the plaintiffs who are tenants have paid less than the full rental amount or have

 been offered lower rent by their landlords as a result of contamination of the City of

 Flint municipal water supply. VNA, Inc. denies there is a Class and, therefore,

 denies all of the allegations in the last three sentences of ¶347. VNA, Inc. otherwise

 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph.

 348. VNA, Inc. denies the allegations in ¶348 to the extent they are intended to

 refer to losses or damages sustained by any of the plaintiffs. VNA, Inc. otherwise

 does not have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph.




                                          75
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21697     Page 76 of
                                     111



 349. VNA, Inc. denies the allegations in ¶349 to the extent they are intended to

 refer to losses or damages allegedly caused by it, VWNAOS, or Veolia North

 America, LLC or to experiences that were allegedly caused by them. VNA, Inc.

 otherwise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in that paragraph.

 350. VNA, Inc. denies the allegations in ¶350 to the extent they are intended to

 refer to losses or damages allegedly caused by it, VWNAOS, or Veolia North

 America, LLC or to experiences that were allegedly caused by them. VNA, Inc.

 otherwise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in that paragraph.

 351. VNA, Inc. denies there is a Class. VNA, Inc. denies the allegations in ¶351

 to the extent they are intended to refer to losses or damages allegedly caused by it,

 VWNAOS, or Veolia North America, LLC or to experiences that were allegedly

 caused by them. VNA, Inc. otherwise does not have enough knowledge or

 information to form a belief as to the truth of the allegations in that paragraph.

 352. VNA, Inc. denies there is a Class. VNA, Inc. denies the allegations in ¶352

 to the extent they are intended to refer to losses or damages allegedly caused by it,

 VWNAOS, or Veolia North America, LLC or to experiences that were allegedly

 caused by them.      VNA, Inc. otherwise does not have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶352.


                                           76
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21698   Page 77 of
                                     111



 353. VNA, Inc. denies the allegations in ¶353 to the extent they are intended to

 refer to losses or damages allegedly caused by it, VWNAOS, or Veolia North

 America, LLC or to experiences that were allegedly caused by them. VNA, Inc.

 denies the allegations in the second-to-last sentence of that paragraph because there

 is no Class. VNA, Inc. otherwise does not have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶353.

 354. VNA, Inc. agrees on information and belief with the allegations in the first

 sentence of ¶354, agrees some of the housing units in Flint are rented by their owners

 to Flint residents, but does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in that paragraph.

 355. Agreed.

 356. VNA, Inc. agrees the Michigan Attorney-General's office has filed criminal

 charges against many former City and State officials and some current State officials

 alleging misconduct by them in connection with the contamination of the City of

 Flint municipal water supply that began on or about April 25, 2014. VNA, Inc. also

 agrees at least some of those officials are identified in Table 1 that is included in

 ¶356. VNA, Inc. does not otherwise have enough knowledge or information to form

 a belief as to the truth of the allegations in ¶356.

 357. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶357.


                                               77
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21699    Page 78 of
                                     111



 358. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶358.

 359. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶359.

 360. VNA, Inc. agrees health effects of lead poisoning sometimes go undetected

 for some time but does not otherwise have enough knowledge or information to form

 a belief as to the truth of the allegations in ¶360.

 361. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶361.

 362. VNA, Inc. agrees, on information and belief, that the allegations in ¶362 are

 true.

 363. VNA, Inc. agrees, on information and belief, with the allegations in ¶363

 except that it does not have enough knowledge or information to form a belief as to

 whether or not MDEQ officials failed in the matters described in clauses (3) and (4).

 364. VNA, Inc. agrees, on information and belief, that the Governor in Michigan

 has executive power and the duty to supervise the faithful execution of laws by state

 agencies. VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶364.

 365.    VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶365.


                                               78
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21700     Page 79 of
                                     111



 366.    VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in the first sentence of ¶366, but VNA, Inc. agrees

 the remainder of ¶366 summarizes some of the many things said in the report

 referenced in that paragraph.

 367.    VNA, Inc. agrees that 50,803 is just a little less than 200% of 25,650 but

 otherwise does not have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶367.

 368.     VNA, Inc. agrees the quoted language is contained in the Michigan Civil

 Rights Commission's report to which reference is made in ¶366. VNA, Inc. does not

 believe the Michigan Civil Rights Commission's conclusion referenced in ¶368 was

 supported by allegations in this complaint or that those allegations provided any

 context for that conclusion, which VNA, Inc. believes was probably reached without

 reference to this complaint.

 369. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶369.

 370. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶370.

 371. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶371.




                                               79
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21701    Page 80 of
                                     111



 372. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶372.

 373. VNA, Inc. has, in connection with this litigation, seen an e-mail that appears

 to correspond to the one referenced in ¶373, but VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶373.

 374. VNA, Inc. has, in connection with this litigation, seen e-mails that appear to

 correspond to those quoted in ¶374, and therefore agrees on information and belief

 that Mr. Muchmore, who was then-Governor Snyder's chief of staff, and Andrew

 Dillon sent the e-mails attributed to them in that paragraph. VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶374.

 375. VNA, Inc. agrees, on information and belief, that Emergency Manager Kurtz

 rejected an offer by DWSD of a renewed contract to supply drinking water to the

 City of Flint and that Andrew Dillon approved such a decision. VNA, Inc. does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in ¶375, except that VNA, Inc. denies that the offer by DWSD that

 Emergency Manager Kurtz rejected was the last offer DWSD made to the City to

 supply its drinking water.




                                               80
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21702    Page 81 of
                                     111



 376. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶376.

 377. VNA, Inc. has, in connection with this litigation, seen an e-mail that appears

 to correspond to the one referenced in ¶377, but VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶377.

 378. VNA, Inc. has, in connection with this litigation, seen an e-mail that appears

 to correspond to the one referenced in ¶378, but VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶378.

 379. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶379.

 380. VNA, Inc. agrees, on information and belief, that Mr. Busch actively

 coordinated with Flint attorneys to achieve the Administrative Consent Order, but

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶380.

 381. VNA, Inc. agrees, on information and belief, that Mr. Busch actively

 coordinated with Flint attorneys to achieve the Administrative Consent Order, but

 VNA, Inc. does not otherwise have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶381.


                                               81
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21703     Page 82 of
                                     111



 382. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶382.

 383. VNA, Inc. agrees, on information and belief, that Mr. Ambrose played an

 integral role in assuring the success of the KWA through Flint’s participation,

 including involvement in the Administrative Consent Order process, but VNA, Inc.

 does not otherwise have enough knowledge or information to form a belief as to the

 truth of the allegations in ¶383.

 384. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶384.

 385. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶385.

 386. Paragraph 386 consists entirely of legal discussion. It contains no factual

 allegations to which a response of a type contemplated by Rule 8 could be made.

 VNA, Inc. agrees the several legal sources cited in ¶386 contain language like that

 for which those sources are cited but denies ¶386 contains a full account of what

 those sources provide.

 387. VNA, Inc. agrees, on information and belief, that the City of Flint

 contemplated in 2013 that the FWTP would withdraw up to 14 million gallons of

 water per day from the Flint River but otherwise does not have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶387.


                                               82
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21704    Page 83 of
                                     111



 388. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶388.

 389. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶389.

 390. VNA, Inc. agrees with the first sentence in ¶390 but otherwise does not have

 enough knowledge or information to form a belief as to the truth of the allegations

 in that paragraph.

 391. VNA, Inc. agrees, on information and belief, that the allegations in ¶391 are

 true.

 392. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶392.

 393. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶393.

 394. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶394.

 395. VNA, Inc. agrees with the allegations in the second sentence of ¶395 and

 agrees the FWTP began distributing water drawn from the Flint River on April 25,

 2014, which was 16 days after April 9, 2014. VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶395.


                                               83
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21705     Page 84 of
                                     111



 396. VNA, Inc. agrees MDEQ did not require the City to implement optimized

 corrosion control in accordance with the LCR. VNA, Inc. has learned in the course

 of this litigation that MDEQ officials also did not require the City of Flint to conduct

 its LCR sampling in accordance with the requirements of that regulation, and

 therefore agrees on information and belief with that allegation as well.

 397. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶397.

 398. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶398.

 399. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶399.

 400. VNA, Inc. has seen an e-mail in connection with this litigation that appears to

 correspond to the one referenced in ¶400 and, on that basis, agrees on information

 and belief with the allegations in that paragraph.

 401. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶401.

 402. VNA, Inc. has seen an e-mail in connection with this litigation that appears to

 correspond to the one referenced in ¶402, but VNA, Inc. does not otherwise have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶402.


                                               84
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19   PageID.21706   Page 85 of
                                     111



 403. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶403.

 404. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶404.

 405. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶405.

 406. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶406.

 407. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶407.

 408. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶408.

 409. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶409.

 410. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶410.

 411. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶411.

 412. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶412.


                                               85
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21707    Page 86 of
                                     111



 413. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶413.

 414. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶414.

 415. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶415.

 416. VNA, Inc. agrees, on information and belief, that then-Governor Snyder did

 not declare a state of emergency in the City of Flint until more than two months after

 October 15, 2015.      VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶416.

 417. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶417.

 418. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶418.

 419. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶419.

 420. VNA, Inc. agrees, on information and belief, that the allegations in ¶420 are

 true.

 421. VNA, Inc. agrees, on information and belief, that the allegations in ¶421 are

 true.


                                               86
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21708     Page 87 of
                                     111



 422. VNA, Inc. agrees that no reasonably complete disclosure of government

 documents related to the contamination of the City of Flint water supply and the

 government's response to it has yet been made. VNA, Inc. also agrees that some of

 the documents that have been disclosed by government defendants evidence

 dismissal by some government officials of concerns expressed by some Flint

 residents. VNA, Inc. does not otherwise have enough knowledge or information to

 form a belief as to the truth of the allegations in ¶422, except that if "this litigation"

 is intended to refer globally to all civil litigation that has arisen out of contamination

 of the City of Flint water supply VNA, Inc. denies that the only documents that have

 been provided are ones selected by defendants.

 423. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶423.

 424. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶424.

 425. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶425.

 426. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶426.

 427. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶427.


                                               87
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19   PageID.21709   Page 88 of
                                     111



 428. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶428.

 429. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶429.

 430. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶430.

 431. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶431.

 432. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶432.

 433. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶433.

 434. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶434.

 435. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶435.

 436. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶436.

 437. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶437.


                                               88
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21710     Page 89 of
                                     111



 438. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶438.

 439. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶439.

 440. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶440.

 441. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶441.

 442. VNA, Inc. agrees the Michigan Civil Rights Commission's report contains the

 conclusion stated in ¶442, but VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶442.

 443. VNA, Inc. agrees the Michigan Civil Rights Commission's report contains the

 statement enclosed in quotation marks in ¶443, but VNA, Inc. does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶443.

 444. VNA, Inc. agrees the Flint Water Advisory Task Force's report contains the

 statement enclosed in quotation marks in ¶444, but VNA, Inc. does not otherwise

 have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶444.




                                               89
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21711     Page 90 of
                                     111



 445. VNA, Inc. agrees the Flint Water Advisory Task Force's report contains the

 statements enclosed in quotation marks in ¶445.

 446. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶446.

 447. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶447.

 448. Paragraph 448 does not contain any factual allegations of the type contemplated

 by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any response as

 contemplated by those rules. VNA, Inc. denies ¶448 defines any class or subclass

 consistent with Fed. R. Civ. P. 23(b)(3), denies any such class or subclass exists,

 denies the named plaintiffs would adequately represent any such class or subclass if

 it did exist, and denies certification of any class or subclass under Rule 23(b)(3)

 would be proper in this action.

 449. Paragraph 449 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies ¶449 defines any class

 consistent with Fed. R. Civ. P. 23(b)(3), denies any such class exists, denies the

 named plaintiffs would adequately represent any such class if it did exist, and denies

 certification of any class under Rule 23(b)(3) would be proper in this action.




                                               90
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21712     Page 91 of
                                     111



 450. Paragraph 450 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies ¶450 defines any class

 or subclass consistent with Fed. R. Civ. P. 23(b)(2) or Fed. R. Civ. P. 23(b)(3), denies

 any such class or subclass exists, denies the named plaintiffs would adequately

 represent any such class or subclass if it did exist, and denies certification of any

 class or subclass under Rule 23(b)(2) or Rule 23(b)(3) would be proper in this action.

 451. Paragraph 451 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies ¶451 defines any class

 consistent with Fed. R. Civ. P. 23(b)(2), denies any such class exists, denies the

 named plaintiffs would adequately represent any such class if it did exist, and denies

 certification of any class under Rule 23(b)(2) would be proper in this action.

 452. Paragraph 452 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies ¶452 defines any class

 consistent with Fed. R. Civ. P. 23(b)(2), denies any such class exists, denies the

 named plaintiffs would adequately represent any such class if it did exist, and denies

 certification of any class under Rule 23(b)(2) would be proper in this action.




                                           91
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21713     Page 92 of
                                     111



 453. Paragraph 453 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies ¶453 defines any issue

 class consistent with Fed. R. Civ. P. 23(c)(4), denies any such issue class exists and

 denies certification of any class under Rule 23(b)(2) would be proper in this action.

 454. Paragraph 454 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies ¶454 defines any issue

 class consistent with Fed. R. Civ. P. 23(c)(4), denies any such issue class exists and

 denies certification of any class under Rule 23(b)(2) would be proper in this action.

 All plaintiffs' claims for ordinary negligence, gross negligence, negligent infliction

 of emotional distress, punitive damages, and exemplary damages against VNA, Inc.

 have been dismissed.

 455. Paragraph 455 does not contain any factual allegations of the type

 contemplated by Fed. R. Civ. P. 8 and 10 and therefore is not susceptible to any

 response as contemplated by those rules. VNA, Inc. denies there are any "Classes.”

 456. Denied.

 457. Denied.

 458. Denied.




                                          92
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21714   Page 93 of
                                     111



 459. VNA, Inc. denies the allegations in the first sentence of ¶459 but does not

 otherwise have enough knowledge or information to form a belief as to the truth of

 the allegations in that paragraph.

 460. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶460.

 461. Denied.

 462. Denied.

 463. VNA, Inc. denies there is a Class. VNA, Inc. incorporates by reference its

 responses to ¶¶1 through 462 of the fourth consolidated amended complaint.

 464-470.      VNA, Inc. does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶¶464 through 470. VNA, Inc. agrees,

 however, that some or all of the Government Defendants engaged in various types

 of misconduct that may in various ways have caused various injuries to some or all

 of the plaintiffs.

 471. Paragraph 471 does not contain any factual allegation that is susceptible to a

 response of the type prescribed by Rules 8 and 10. VNA, Inc. denies there is a Class

 or Subclass. VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶471.




                                               93
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21715    Page 94 of
                                     111



 472. VNA, Inc. denies there is a Class or Subclass. VNA, Inc. incorporates by

 reference its responses to ¶¶1 through 471 of the fourth consolidated amended

 complaint.

 473. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶473.

 474. VNA, Inc. agrees Section 1 of the 14th Amendment to the United States

 Constitution contains the quoted language but does not have enough knowledge or

 information to form a belief as to whether or not the quoted language is all of the

 pertinent language in that section.

 475. VNA, Inc. does not agree that ¶475 contains an adequate account of what the

 Equal Protection Clause of the 14th Amendment provides.

 476-493.     VNA, Inc. denies the allegations in ¶¶476-493 to the extent the word

 "Defendants" is meant to include it or one or both of VWNAOS and Veolia North

 America, LLC. VNA, Inc. does not otherwise have enough knowledge or

 information to form a belief as to the truth of the allegations in ¶¶476-493. VNA,

 Inc. agrees, however, that some or all of the Government Defendants engaged in

 various types of misconduct that may in various ways have caused various injuries

 to some or all of the plaintiffs.

 494. VNA, Inc. denies there is a Class. VNA, Inc. incorporates by reference its

 responses to ¶¶1 through 493 of the fourth consolidated amended complaint.


                                               94
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21716   Page 95 of
                                     111



 495. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶495.

 496. VNA, Inc. agrees Section 1 of the 14th Amendment to the United States

 Constitution contains the quoted language but does not have enough knowledge or

 information to form a belief as to whether or not the quoted language is all of the

 pertinent language in that section.

 497. VNA, Inc. does not agree that ¶497 contains an adequate account of what the

 Equal Protection Clause of the 14th Amendment provides.

 498-514. VNA, Inc. denies there is a Class or Subclass. VNA, Inc. further denies the

 allegations in ¶¶498 through 514 to the extent the "Defendants" referenced in some

 of them are intended to include it, VWNAOS, or Veolia North America, LLC. VNA,

 Inc. does not otherwise have enough knowledge or information to form a belief as

 to the truth of the allegations in those paragraphs. VNA, Inc. agrees, however, that

 some or all of the Government Defendants engaged in various types of misconduct

 that may in various ways have caused various injuries to some or all of the plaintiffs.

 515. Paragraph 515 does not contain any factual allegation that is susceptible to a

 response of the type prescribed by Rules 8 and 10. VNA, Inc. denies there is a Class

 or Subclass. VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶515.




                                               95
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21717   Page 96 of
                                     111



 516. VNA, Inc. incorporates by reference its responses to ¶¶1 through 515 of the

 fourth consolidated amended complaint.

 517. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶517.

 518. VNA, Inc. denies there is a Class or Subclass. VNA, Inc. denies ¶518 contains

 an adequate account of what 42 U.S.C. §1985(3) provides.

 519. VNA, Inc. denies ¶519 contains an adequate account of what the Equal

 Protection Clause of the 14th Amendment provides.

 520-531. VNA, Inc. denies there is a Class or Subclass. VNA, Inc. denies the

 allegations in ¶¶520 through 531 to the extent the "Defendants" referenced in some

 of them are intended to include it, VWNAOS, or Veolia North America, LLC. VNA,

 Inc. does not otherwise have enough knowledge or information to form a belief as

 to the truth of the allegations in those paragraphs. VNA, Inc. agrees, however, that

 some or all of the Government Defendants engaged in various types of misconduct

 that may in various ways have caused various injuries to some or all of the plaintiffs.

 532. Paragraph 532 does not contain any factual allegation that is susceptible to a

 response of the type prescribed by Rules 8 and 10. VNA, Inc. denies there is a Class

 or Subclass. VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶532.




                                               96
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21718     Page 97 of
                                     111



 533. VNA, Inc. denies there is a Class or Subclass. VNA, Inc. incorporates by

 reference its responses to ¶¶1 through 532 of the fourth consolidated amended

 complaint.

 534-536.     VNA, Inc. does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶¶534 through 536 of the fourth

 consolidated amended complaint.

 537. Paragraph 537 does not contain any factual allegation of the type

 contemplated by Rules 8 and 10 so no response to it is required. VNA, Inc. states,

 however, that it adopts the definition of "ELCRA Defendants" stated in ¶537 for

 purposes of responding to the several paragraphs in Count V in which that phrase

 appears.

 538-544. VNA, Inc. does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶¶538 through 544 of the fourth

 consolidated amended complaint.

 545.   VNA, Inc. denies the allegations in ¶545 to the extent the "conspiring

 Defendants" referenced in that paragraph are intended to include it, VWNAOS, or

 Veolia North America, LLC. VNA, Inc. does not otherwise have enough knowledge

 or information to form a belief as to the truth of the allegations in ¶545.

 546-553. VNA, Inc. does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶¶546 through 553 of the fourth


                                           97
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21719    Page 98 of
                                     111



 consolidated amended complaint. VNA, Inc. agrees, however, that some or all of the

 Government Defendants engaged in various types of misconduct that may in various

 ways have caused various injuries to some or all of the plaintiffs.

 554. VNA, Inc. denies there is a Class or Subclass but otherwise does not have

 enough knowledge or information to form a belief as to the truth of the allegations

 in ¶554.

 555-559. VNA, Inc. does not have enough knowledge or information to form a

 belief as to the truth of the allegations in ¶¶555 through 559 of the fourth

 consolidated amended complaint except that VNA, Inc. denies them to the extent the

 plaintiffs may have intended the "individually named Defendants" referenced in

 them to include VNA, Inc., VWNAOS, or Veolia North America, LLC. VNA, Inc.

 agrees, however, that the City of Flint and some of its employees engaged in various

 types of misconduct that may in various ways have caused various injuries to some

 or all of the plaintiffs.

 560. VNA, Inc. denies there is a Class but otherwise does not have enough

 knowledge or information to form a belief as to the truth of the allegations in ¶560.

 561. VNA, Inc. denies there is a Class. VNA, Inc. incorporates by reference its

 responses to ¶¶1 through 560 of the fourth consolidated amended complaint.

 562. VNA, Inc. agrees, on information and belief, that at least one of the three

 defendants to which the plaintiffs refer collectively as the "LAN Defendants" entered


                                          98
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19           PageID.21720   Page 99 of
                                     111



 into one or more contracts with the City of Flint agreeing, in part, to perform certain

 services, but VNA, Inc. does not otherwise have enough knowledge or information

 to form a belief as to the truth of the allegations in ¶562.

 563. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶563, except that VNA, Inc. denies there is a

 "Class" and hence denies any of the three defendants the plaintiffs collectively call

 the "LAN Defendants" assumed any duty to a "Class."

 564. VNA, Inc. denies all the plaintiffs are property owners in the City of Flint and,

 on information and belief, denies they are all residents of Flint, but otherwise does

 not have enough knowledge or information to form a belief as to the truth of the

 allegations in ¶564.

 565. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶565.

 566. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶566.

 567. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶567.

 568. VNA, Inc. does not have enough knowledge or information to form a belief

 as to the truth of the allegations in ¶568.




                                               99
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21721     Page 100 of
                                     111



  569. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶569.

  570. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶570.

  571. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶571, except that VNA, Inc. denies the allegations

  following the words "the source of the TTHM."

  572. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶572.

  573. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶573.

  574. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶574.

  575. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶575.

  576. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶576.

  577. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶577.




                                            100
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21722   Page 101 of
                                     111



  578. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶578.

  579. If any of the plaintiffs have been injured by conduct of any of the defendants

  to which the plaintiffs refer collectively as the "LAN Defendants," VNA, Inc. denies

  the injuries were "entirely foreseeable" to it or to the defendants VWNAOS or Veolia

  North America, LLC. VNA, Inc. does not otherwise have enough knowledge or

  information to form a belief as to the truth of the allegations in ¶579.

  580. VNA, Inc. does not have enough knowledge or information to form a belief

  as to the truth of the allegations in ¶580.

  581. VNA, Inc. denies all of the named plaintiffs have suffered or will in the future

  suffer all of the injuries or damages described in the four bullet points in ¶581 but

  otherwise does not have enough knowledge or information to form a belief as to the

  truth of the allegations in that paragraph.

  582. Paragraph 582 does not contain any factual allegation of the type

  contemplated by Rules 8 and 10 and therefore is not susceptible to any response in

  accordance with those rules. Plaintiffs' claims for exemplary damages against VNA,

  Inc., VWNAOS, Veolia North America, LLC, and the “LAN Defendants” have been

  dismissed. VNA, Inc. notes that Michigan law prohibits any award of exemplary

  damages for the purpose of deterrence and that the fourth consolidated amended




                                            101
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19      PageID.21723    Page 102 of
                                     111



  complaint contains no allegations sufficient to support an award of exemplary

  damages for the purpose for which Michigan law sometimes authorizes them.

  583. VNA, Inc. denies there is a Class. VNA, Inc. incorporates by reference its

  responses to ¶¶1 through 582 of the fourth consolidated amended complaint.

  584-585.    VNA, Inc. agrees VWNAOS entered into a contract with the City of

  Flint, for consideration, to provide certain professional services to the City with

  respect to the City's municipal water supply. VNA, Inc. otherwise denies the

  allegations in ¶¶584-585.

  586. Denied.

  587. Denied.

  588. Denied.

  589. Denied.

  590. Denied.

  591. Denied.

  592. Denied.

  593. Denied.

  594. Denied.

  595. Denied.

  596. Denied.

  597. Denied.


                                         102
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21724     Page 103 of
                                     111



  598. Denied.

  599. Denied.

  600. Denied.

  601. Denied.

  602. Denied.

  603. Denied.

  604. Denied.

  605. VNA, Inc. denies it, VWNAOS, or Veolia North America, LLC, failed to

  exercise reasonable care, denies any plaintiff was harmed as a result of a failure of

  any of them to exercise reasonable care, and denies any of them is liable to any of

  the plaintiffs.

  606. Denied.

  607. Denied.

  608. Paragraph 608 does not contain any factual allegation of the type required by

  Rule 8 and 10 and therefore is not susceptible to any response in accordance with

  those rules. Neither VNA, Inc., nor VWNAOS, nor Veolia North America, LLC,

  engaged in any conduct of a type that would support an award of exemplary damages

  against it and no plaintiff sustained injuries of a type that would support an award of

  exemplary damages. Plaintiffs' claims for exemplary damages against VNA, Inc.,

  VWNAOS, and Veolia North America, LLC have been dismissed.


                                           103
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21725    Page 104 of
                                     111



  609. VNA, Inc. denies there is a Class. VNA, Inc. incorporates by reference its

  responses to ¶¶1 through 608 of the fourth consolidated amended complaint.

  610-619.      VNA, Inc. does not have enough knowledge or information to form a

  belief as to the truth of the allegations in ¶¶610 through 619. VNA, Inc. agrees,

  however, that some or all of the Government Defendants engaged in various types

  of misconduct that may in various ways have caused various injuries to some or all

  of the plaintiffs.

  620-626.      All plaintiffs' claims for fraud against VNA, Inc. have been dismissed

  so no response to ¶¶620 through 626 is necessary. To the extent some further

  response might be deemed appropriate, VNA, Inc. incorporates by reference its

  responses to ¶¶1 through 619 of the fourth consolidated amended complaint, denies

  there is a Class, and denies the allegations in ¶¶620-626.

  627-629.      All plaintiffs' claims for negligent infliction of emotional distress and

  ordinary negligence against VNA, Inc. have been dismissed so no response to ¶¶627

  through 629 is necessary. To the extent some further response might be deemed

  appropriate, VNA, Inc. incorporates by reference its responses to ¶¶1 through 626

  of the fourth consolidated amended complaint, denies there is a Class, denies the

  allegations in ¶¶628 and 629 to the extent they pertain to it or to VWNAOS or Veolia

  North America, LLC, but otherwise does not have enough knowledge or information

  to form a belief as to the truth of the allegations in those paragraphs.


                                            104
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21726     Page 105 of
                                     111



  630-639.     All plaintiffs' claims for ordinary negligence and negligent infliction of

  emotional distress against VNA, Inc. have been dismissed so no response to ¶¶630

  through 639 is necessary. To the extent some further response might be deemed

  appropriate, VNA, Inc. incorporates by reference its responses to ¶¶1 through 629

  of the fourth consolidated amended complaint, denies there is a Class, denies the

  allegations in ¶¶631 through 639 to the extent they pertain to it or to VWNAOS or

  Veolia North America, LLC, but otherwise does not have enough knowledge or

  information to form a belief as to the truth of the allegations in those paragraphs.

  640-645.     All plaintiffs' claims for gross negligence and negligent infliction of

  emotional distress against VNA, Inc. have been dismissed so no response to ¶¶640

  through 645 is necessary. To the extent some further response might be deemed

  appropriate, VNA, Inc. incorporates by reference its responses to ¶¶1 through 639

  of the fourth consolidated amended complaint, denies there is a Class, denies the

  allegations in ¶¶641 through 645 to the extent they pertain to it or to VWNAOS or

  Veolia North America, LLC, but otherwise does not have enough knowledge or

  information to form a belief as to the truth of the allegations in those paragraphs.

  646. VNA, Inc. denies there is a Class. VNA, Inc. incorporates by reference its

  responses to ¶¶1 through 645 of the fourth consolidated amended complaint.

  647-652.     VNA, Inc. denies the allegations in ¶¶647 through 652 to the extent the

  "Defendants" referenced in some of them are intended to include it, VWNAOS, or


                                           105
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19         PageID.21727     Page 106 of
                                     111



  Veolia North America, LLC. VNA, Inc. does not otherwise have enough knowledge

  or information to form a belief as to the truth of the allegations in those paragraphs.

  VNA, Inc. agrees, however, that some or all of the Government Defendants engaged

  in various types of misconduct that may in various ways have caused various injuries

  to some or all of the plaintiffs.

                           FIRST AFFIRMATIVE DEFENSE

        The fourth consolidated amended complaint fails to state a claim against

  VNA, Inc. on which relief can be granted.

                          SECOND AFFIRMATIVE DEFENSE

        Venue of the action is inappropriate because it will be prohibitively difficult

  to select a disinterested and impartial jury in this district composed of people who

  themselves have no financial interest in the outcome of the action, who have no close

  relatives or friends with a financial interest in the outcome of the action, who have

  no personal knowledge of relevant events involved in the action, and who have not

  been biased by pervasive and continuing publicity concerning events involved in the

  action.

                           THIRD AFFIRMATIVE DEFENSE

        Any recovery by any of the adult plaintiffs and by the plaintiffs EPCO and

  Angelo's Coney Island must be reduced to the extent of that plaintiff's contributory

  fault, and non-economic damages may not be recovered at all by any such plaintiff


                                           106
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19        PageID.21728    Page 107 of
                                     111



  found to be more than 50% at fault in causing his or her or its own alleged injuries

  or losses.

                          FOURTH AFFIRMATIVE DEFENSE

        If any fault by VNA, Inc. contributed to cause any injury or loss to any of the

  plaintiffs, which VNA, Inc. categorically denies is the case, then any liability of

  VNA, Inc. must be reduced by the amount of causal fault of other parties and non-

  parties to causing that plaintiff's injuries and losses.

                           FIFTH AFFIRMATIVE DEFENSE

        Any recovery by any of the adult plaintiffs and by the plaintiffs EPCO and

  Angelo's Coney Island must be reduced to the extent they did not use reasonable

  efforts to mitigate their alleged damages.

                           SIXTH AFFIRMATIVE DEFENSE

        VNA, Inc. at all times complied with all applicable federal, state, and local

  laws, rules, regulations, and specifications.

                         SEVENTH AFFIRMATIVE DEFENSE

        The plaintiffs' injuries and losses, if they have sustained any, were caused

  solely by persons or entities for whose conduct VNA, Inc. bears no responsibility.




                                             107
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21729     Page 108 of
                                     111



                          EIGHTH AFFIRMATIVE DEFENSE

        The plaintiffs' alleged injuries and losses were caused by the intervening

  superseding conduct of persons or entities over whose conduct VNA, Inc. had no

  control and for whose conduct VNA, Inc. bears no responsibility.

                          NINTH AFFIRMATIVE DEFENSE

        The plaintiffs' claims against VNA, Inc. fail because it had no duty to guard

  against criminal conduct of others that contributed to cause the plaintiffs' alleged

  injuries and losses.

                          TENTH AFFIRMATIVE DEFENSE

        The plaintiffs' claims against VNA, Inc. are barred, in whole or in part, by the

  learned or sophisticated intermediary doctrine.

                         ELEVENTH AFFIRMATIVE DEFENSE

        If a class is certified, then venue of the action is inappropriate because it will

  be prohibitively difficult to select a disinterested and impartial jury in this district

  composed of people who are neither themselves members of the class, nor have close

  relatives or friends who are members of the class, nor have a financial interest in the

  outcome of the action, nor have close relatives or friends with a financial interest in

  the outcome of the action, nor have personal knowledge of relevant events involved

  in the action, and who have not been biased by pervasive and continuing publicity

  concerning events involved in the action.


                                            108
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21730     Page 109 of
                                     111



                          TWELFTH AFFIRMATIVE DEFENSE

        If a class is certified, any recovery by any plaintiff who was not an infant or

  small child during the time relevant events occurred, and by all plaintiffs that are not

  natural persons, must be reduced to the extent of that plaintiff's contributory fault,

  and non-economic damages may not be recovered at all by any such plaintiff found

  to be more than 50% at fault in causing his or her own alleged injuries or losses.

                         THIRTEENTH AFFIRMATIVE DEFENSE

        If a class is certified, and if any fault by VNA, Inc. contributed to cause any

  injury or loss to any class member (which VNA, Inc. categorically denies is the

  case)then any liability of VNA, Inc. to that class member must be reduced by the

  amount of causal fault of other parties and non-parties to causing that class member's

  injuries and losses.

                         FOURTEENTH AFFIRMATIVE DEFENSE

        If a class is certified, any recovery by any plaintiff who was not an infant or

  small child during the time relevant events occurred, and by all plaintiffs that are not

  natural persons, must be reduced to the extent they did not use reasonable efforts to

  mitigate their alleged damages.




                                            109
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19          PageID.21731     Page 110 of
                                     111



                       FIFTEENTH AFFIRMATIVE DEFENSE

        If a class is certified, then the class members' injuries and losses, if they have

  sustained any, were caused solely by persons or entities for whose conduct VNA,

  Inc. bears no responsibility.

                       SIXTEENTH AFFIRMATIVE DEFENSE

        If a class is certified, the class members' alleged injuries and losses were

  caused by the intervening superseding conduct of persons or entities over whose

  conduct VNA, Inc. had no control and for whose conduct VNA, Inc. bears no

  responsibility.

                     SEVENTEENTH AFFIRMATIVE DEFENSE

        If a class is certified, the class members' claims against VNA, Inc. fail because

  it had no duty to guard against criminal conduct of others that contributed to cause

  the class members' alleged injuries and losses.

                      EIGHTEENTH AFFIRMATIVE DEFENSE

        If a class is certified, the class members' claims against VNA, Inc. are barred,

  in whole or in part, by the learned or sophisticated intermediary doctrine.

                           DEMAND FOR TRIAL BY JURY

        VNA, Inc. demands trial by one jury on all trial-worthy claims, if any, against

  it.




                                           110
Case 5:16-cv-10444-JEL-MKM ECF No. 805 filed 04/15/19       PageID.21732   Page 111 of
                                     111



                                               Respectfully submitted,

  CAMPBELL CONROY & O’NEIL, P.C.               BUSH SEYFERTH & PAIGE PLLC


  /s/ James M. Campbell                        /s/ Cheryl A. Bush
  James M. Campbell                            Cheryl A. Bush (P37031)
  John A. K. Grunert                           Michael R. Williams (P79827)
  One Constitution Center, 3rd Floor           3001 W. Big Beaver Road, Suite 600
  Boston, MA 02129                             Troy, MI 48084
  (617) 241-3000                               (248) 822-7800
  jmcampbell@campbell-trial-lawyers.com        bush@bsplaw.com
  jgrunert@campbell-trial-lawyers.com          williams@bsplaw.com

                       Attorneys for Veolia North America, Inc.

  Dated: April 15, 2019

                            CERTIFICATE OF SERVICE

        I, John A. K. Grunert, one of the counsel of record for the defendant Veolia
  North America, Inc., certify that on April 15, 2019, caused the within answer and
  jury demand to be electronically filed through the Court's electronic filing system
  which will automatically deliver copies of it to counsel of record for all parties.


                                               /s/ John A. K. Grunert




                                         111
